                                            Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 1 of 56




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            JOHN DOE, et al.,
                                   7                                                         Case No. 21-cv-00485-JCS
                                                         Plaintiffs,
                                   8
                                                   v.                                        ORDER GRANTING IN PART AND
                                   9                                                         DENYING IN PART MOTION TO
                                            TWITTER, INC.,                                   DISMISS FIRST AMENDED
                                  10                                                         COMPLAINT
                                                         Defendant.
                                  11                                                         Re: Dkt. No. 48

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.       INTRODUCTION
                                  15            Plaintiffs John Doe #1 and John Doe #2 allege that when they were thirteen years old they

                                  16   were solicited and recruited for sex trafficking and manipulated into providing to a third-party sex

                                  17   trafficker pornographic videos (“the Videos”) of themselves through the social media platform

                                  18   Snapchat. A few years later, when Plaintiffs were still in high school, links to the Videos were

                                  19   posted on Twitter. Plaintiffs allege that when they learned of the posts, they informed law

                                  20   enforcement and urgently requested that Twitter remove them but Twitter initially refused to do

                                  21   so, allowing the posts to remain on Twitter, where they accrued more than 167,000 views and

                                  22   2,223 retweets. According to Plaintiffs, it wasn’t until the mother of one of the boys contacted an

                                  23   agent of the Department of Homeland Security, who initiated contact with Twitter and requested

                                  24   the removal of the material, that Twitter finally took down the posts, nine days later.

                                  25            Plaintiffs assert state and federal claims against Twitter based on its alleged involvement in

                                  26   and/or enabling of sex trafficking and the distribution of the child pornography containing their

                                  27   images. Twitter, however, contends that even after Congress’s enactment of the Fight Online Sex

                                  28   Trafficking Act and Stop Enabling Sex Traffickers Act in 2018, the conduct alleged by Plaintiffs
                                             Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 2 of 56




                                   1   is shielded from liability under Section 230 of the Communications Decency Act (“CDA”). Thus,

                                   2   Twitter brings a Motion to Dismiss First Amended Complaint (“Motion”) seeking dismissal of all

                                   3   of Plaintiffs’ claims on the basis that it is immune from liability under the CDA. In the Motion,

                                   4   Twitter also contends Plaintiffs fail to state viable claims as to many of their claims. A hearing on

                                   5   the Motion was held on August 6, 2021. For the reasons stated below, the Motion is GRANTED

                                   6   in part and DENIED in part.1

                                   7   II.         BACKGROUND
                                   8          A.      First Amended Complaint
                                   9               Plaintiffs’ First Amended Complaint (“FAC”), which is the operative complaint, contains

                                  10   detailed allegations describing: 1) Twitter’s platform, business model and content moderation

                                  11   policies and practices (FAC ¶¶ 23-51); 2) the ways Twitter allegedly permits and even aids in the

                                  12   distribution of child pornography on its platform and profits from doing so (FAC ¶¶ 52-84); 3)
Northern District of California
 United States District Court




                                  13   how pornographic content featuring John Doe #1 and John Doe #2 was created and eventually

                                  14   ended up on Twitter’s platform (FAC ¶¶ 85-100); and 4) Twitter’s response to requests that the

                                  15   pornographic photos and videos containing Plaintiffs’ images be removed from Twitter (FAC ¶¶

                                  16   101-132).

                                  17               Based on these allegations, Plaintiffs assert the following claims:

                                  18               1) violation of the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18

                                  19   U.S.C. §§ 1591(a)(1) and 1595(a) based on the allegation that “Twitter knew, or was in reckless

                                  20   disregard of the fact, that through monetization and providing, obtaining, and maintaining [child

                                  21   sexual abuse material (“CSAM”)] on its platform, Twitter and Twitter users received something of

                                  22   value for the video depicting sex acts of John Doe #1 and John Doe #2 as minors.” FAC ¶¶ 133-

                                  23   143 (Claim One);

                                  24               2) violation of the TVPRA, 18 U.S.C. §§ 1591(a)(2) and 1595(a), based on the allegation

                                  25   that Twitter “knowingly benefited, or should have known that it was benefiting, from assisting,

                                  26   supporting, or facilitating a violation of 1591(a)(1).” FAC ¶¶ 144-155 (Claim Two);

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a United States magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                                                                        2
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 3 of 56




                                   1            3) violation of the duty to report child sexual abuse material under 18 U.S.C. §§ 2258A

                                   2   and 2258B. FAC ¶¶ 156-163 (Claim Three);

                                   3            4) civil remedies for personal injuries related to sex trafficking and receipt and distribution

                                   4   of child pornography under 18 U.S.C. §§ 1591, 2252A, and 2255, based on the allegations that

                                   5   Twitter was “notified of the CSAM material depicting John Doe #1 and John Doe #2 as minors on

                                   6   its platform and still knowingly received, maintained, and distributed this child pornography after

                                   7   such notice[,]” causing Plaintiffs to suffer “serious harm and personal injury, including, without

                                   8   limitation, physical, psychological, financial, and reputational harm.” FAC ¶¶ 164-176 (Claim

                                   9   Four);

                                  10            5) California products liability based on the allegedly defective design of the Twitter

                                  11   platform, which is “designed so that search terms and hashtags utilized for trading CSAM return

                                  12   suggestions for other search terms and hashtags related to CSAM” and through use of
Northern District of California
 United States District Court




                                  13   “algorithm(s), API, and other proprietary technology” allows “child predators and sex traffickers

                                  14   to distribute CSAM on a massive scale” while also making it difficult for users to report CSAM

                                  15   and not allowing for immediate blocking of CSAM material once reported pending review. FAC

                                  16   ¶¶ 177-190 (Claim Five);

                                  17            6) negligence based on allegations that Twitter had a duty to protect Plaintiffs, had actual

                                  18   knowledge that CSAM containing their images was being disseminated on its platform and failed

                                  19   to promptly remove it once notified. FAC ¶¶ 191-197 (Claim Six);

                                  20            7) gross negligence based on the same theory as Plaintiffs’ negligence claim. FAC ¶¶ 198-

                                  21   203 (Claim Seven);

                                  22            8) negligence per se based on the allegation that Twitter’s conduct violated numerous laws,

                                  23   including 18 U.S.C. §§ 1591 and 1595 (benefiting from a sex trafficking venture), 18 U.S.C. §

                                  24   2258A (failing to report known child sexual abuse material), 18 U.S.C. § 2552A (knowingly

                                  25   distributing child pornography), Cal. Civ. Code § 1708.85 (intentionally distributing non-

                                  26   consensually shared pornography), and Cal. Penal Code § 311.1 (possessing child pornography).

                                  27   FAC ¶¶ 204-26 (Claim Eight);

                                  28            9) negligent infliction of emotional distress. FAC ¶¶ 207-212 (Claim Nine);
                                                                                           3
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 4 of 56




                                   1             10) distribution of private sexually explicit materials, in violation of Cal. Civ. Code §

                                   2   1708.85, based on the allegation that “[b]y refusing to remove or block the photographic images

                                   3   and video depicting him after Plaintiff John Doe #1 notified Twitter that both he and John Doe #2

                                   4   were minors, Twitter intentionally distributed on its online platform photographic images and

                                   5   video of the Plaintiffs.” FAC ¶¶ 213-218 (Claim Ten);

                                   6             11) intrusion into private affairs, based on the allegation that “Twitter intentionally

                                   7   intruded into Plaintiffs’ reasonable expectation of privacy by continuing to distribute the

                                   8   photographic images and video depicting them after John Doe #1 notified Twitter that Plaintiffs

                                   9   were minors and the material had been posted on its platform without their consent.” FAC ¶¶ 219-

                                  10   223 (Claim Eleven);

                                  11             12) invasion of privacy under the California Constitution, Article 1, Section 1. FAC ¶¶

                                  12   224-228 (Claim Twelve); and
Northern District of California
 United States District Court




                                  13             13) violation of California Business and Professions Code § 17200 (“UCL”) based on

                                  14   allegations that “Twitter utilized and exploited Plaintiffs for its own benefit and profit” and

                                  15   “Plaintiffs, to their detriment, reasonably relied upon Twitter’s willful and deceitful conduct and

                                  16   assurances that it effectively moderates and otherwise controls third-party user content on its

                                  17   platforms.” FAC ¶¶ 229-234 (Claim Thirteen).

                                  18             Plaintiffs seek compensatory and punitive damages, injunctive relief, restitution,

                                  19   disgorgement of profits and unjust enrichment and attorneys’ fees and costs.

                                  20        B.      Statutory Background
                                  21                  1. The CDA
                                  22             The CDA was enacted as part of the Telecommunications Act of 1996. It contains a

                                  23   “Good Samaritan” provision that immunizes interactive computer service (“ICS”) providers from

                                  24   liability for restricting access to certain types of materials or giving users the technical means to

                                  25   restrict access to such materials, providing as follows:

                                  26                    (c) Protection for “Good Samaritan” blocking and screening of
                                                        offensive material
                                  27
                                                           (1) Treatment of publisher or speaker
                                  28
                                                                                            4
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 5 of 56



                                                             No provider or user of an interactive computer service shall be
                                   1                         treated as the publisher or speaker of any information provided
                                                             by another information content provider.
                                   2
                                                         (2) Civil liability
                                   3
                                                              No provider or user of an interactive computer service shall
                                   4                          be held liable on account of—
                                   5                      (A) any action voluntarily taken in good faith to restrict access to
                                                              or availability of material that the provider or user considers
                                   6                          to be obscene, lewd, lascivious, filthy, excessively violent,
                                                              harassing, or otherwise objectionable, whether or not such
                                   7                          material is constitutionally protected; or
                                   8                      (B) any action taken to enable or make available to information
                                                              content providers or others the technical means to restrict
                                   9                          access to material described in paragraph (1).
                                  10   47 U.S.C. § 230(c).

                                  11          “This grant of immunity dates back to the early days of the internet when concerns first

                                  12   arose about children being able to access online pornography.” Enigma Software Grp. USA, LLC
Northern District of California
 United States District Court




                                  13   v. Malwarebytes, Inc., 946 F.3d 1040, 1046 (9th Cir. 2019), cert. denied, 141 S. Ct. 13 (2020). At

                                  14   that time, “[p]arents could not program their computers to block online pornography, and this was

                                  15   at least partially due to a combination of trial court decisions in New York that had deterred the

                                  16   creation of online-filtration efforts.” Id. Under the New York cases, “if a provider remained

                                  17   passive and uninvolved in filtering third-party material from its network, the provider could not be

                                  18   held liable for any offensive content it carried from third parties.” Id. (citing Cubby, Inc. v.

                                  19   CompuServe, Inc., 776 F. Supp. 135, 139–43 (S.D.N.Y. 1991)). On the other hand, “once a

                                  20   service provider undertook to filter offensive content from its network, it assumed responsibility

                                  21   for any offensive content it failed to filter, even if it lacked knowledge of the content.” Id. (citing

                                  22   Stratton Oakmont, Inc. v. Prodigy Services Co., 1995 WL 323710, *5 (N.Y. Sup. Ct. May 24,

                                  23   1995)). “The Stratton Oakmont decision, along with the increasing public concern about

                                  24   pornography on the internet, served as catalysts” for the enactment of the CDA. Id.

                                  25          The Ninth Circuit has interpreted CDA § 230 broadly: so long as an interactive computer

                                  26   service provider is not also an “information content provider,” that is, someone who is

                                  27   “responsible, in whole or in part, for the creation or development of” the offending content, it is

                                  28   immune from liability arising from content created by third parties. Fair Hous. Council of San
                                                                                          5
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 6 of 56




                                   1   Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (citing 47 U.S.C.

                                   2   §§ 230(c), (f)). Thus, a defendant is entitled to immunity under the CDA if: 1) it is a “provider or

                                   3   user of an interactive computer service,” 2) the information for which the plaintiff seeks to hold

                                   4   the defendant liable was “information provided by another information content provider,” and 3)

                                   5   the complaint seeks to hold the defendant liable as the “publisher or speaker” of that information.

                                   6   Klayman v. Zuckerberg, 753 F.3d 1354, 1357 (D.C. Cir. 2014) (citing 47 U.S.C. § 230(c)(1)); see

                                   7   also Pennie v. Twitter, Inc., 281 F. Supp. 3d 874, 890 (N.D. Cal. 2017) (finding that under Section

                                   8   230 Twitter was immune from claims based on theory that third-party content Twitter allowed to

                                   9   be posted on its platform led to plaintiff’s injury because the claim sought to hold Twitter liable as

                                  10   a publisher).2

                                  11          As expressly stated in Section 230, the policies underlying the enactment of that section

                                  12   are:
Northern District of California
 United States District Court




                                                        (1) to promote the continued development of the Internet and other
                                  13                        interactive computer services and other interactive media;
                                  14                    (2) to preserve the vibrant and competitive free market that presently
                                                            exists for the Internet and other interactive computer services,
                                  15                        unfettered by Federal or State regulation;
                                  16                    (3) to encourage the development of technologies which maximize
                                                            user control over what information is received by individuals,
                                  17                        families, and schools who use the Internet and other interactive
                                                            computer services;
                                  18
                                                        (4) to remove disincentives for the development and utilization of
                                  19                        blocking and filtering technologies that empower parents to
                                                            restrict their children's access to objectionable or inappropriate
                                  20                        online material; and
                                  21                    (5) to ensure vigorous enforcement of Federal criminal laws to deter
                                                            and punish trafficking in obscenity, stalking, and harassment by
                                  22                        means of computer.
                                  23   47 U.S.C. § 230(b).

                                  24          Section 230 expressly states that it has “[n]o effect on criminal law[,]” providing that

                                  25   “[n]othing in this section shall be construed to impair the enforcement of section 223 or 231 of this

                                  26   title, chapter 71 (relating to obscenity) or 110 (relating to sexual exploitation of children) of Title

                                  27
                                       2
                                  28    Here, it is undisputed that Twitter is an interactive computer service provider and that the Videos
                                       were provided by another information content provider.
                                                                                          6
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 7 of 56




                                   1   18, or any other Federal criminal statute.” 47 U.S.C. § 230(e)(1). It expressly preempts all state

                                   2   laws that are inconsistent with Section 230’s grant of immunity. 47 U.S.C. § 230(e)(3) (“No cause

                                   3   of action may be brought and no liability may be imposed under any State or local law that is

                                   4   inconsistent with this section.”).

                                   5                2. The TVPRA
                                   6          In 2000, Congress enacted the TVPRA, which criminalized sex trafficking. When it

                                   7   enacted the TVPRA, “Congress declared that the purposes of the [TVPRA] are to ‘combat

                                   8   trafficking in persons, a contemporary manifestation of slavery whose victims are predominantly

                                   9   women and children, to ensure just and effective punishment of traffickers, and to protect their

                                  10   victims.’ ” Ditullio v. Boehm, 662 F.3d 1091, 1094 (9th Cir. 2011) (quoting Pub.L. No. 106–386,

                                  11   § 102, 114 Stat. 1488 (2000) (codified as amended at 18 U.S.C. § 1589 et seq.)). In 2003, the law

                                  12   was expanded to provide a private right of civil action for victims of sex trafficking, codified at 18
Northern District of California
 United States District Court




                                  13   U.S.C. § 1595. Id. “The version of § 1595 enacted in 2003 limited the civil remedy to victims of

                                  14   three specific trafficking acts (including sex trafficking of minors), and did not expressly permit

                                  15   recovery against individuals who benefit from participation in a trafficking venture.” Id. n. 1

                                  16   (citing Pub.L. 108–193, § 4(a)(4)(A), 117 Stat. 2878 (2003)). “In the [TVPRA’s] 2008

                                  17   reauthorization, Congress deleted those limitations.” Id. (citing Pub.L. 110–457, Title II, § 221(2),

                                  18   122 Stat. 5067 (2008)).

                                  19          In its current form, the TVPRA makes it a crime to engage in direct sex trafficking or to

                                  20   benefit financially from sex trafficking, providing as follows:

                                  21                  (a) Whoever knowingly—
                                  22                  (1) in or affecting interstate or foreign commerce, or within the
                                                          special maritime and territorial jurisdiction of the United States,
                                  23                      recruits, entices, harbors, transports, provides, obtains, advertises,
                                                          maintains, patronizes, or solicits by any means a person; or
                                  24
                                                      (2) benefits, financially or by receiving anything of value, from
                                  25                      participation in a venture which has engaged in an act described
                                                          in violation of paragraph (1),
                                  26
                                                      knowing, or, except where the act constituting the violation of
                                  27                  paragraph (1) is advertising, in reckless disregard of the fact, that
                                                      means of force, threats of force, fraud, coercion described in
                                  28                  subsection (e)(2), or any combination of such means will be used to
                                                                                          7
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 8 of 56



                                                      cause the person to engage in a commercial sex act, or that the person
                                   1                  has not attained the age of 18 years and will be caused to engage in a
                                                      commercial sex act, shall be punished as provided in subsection (b).
                                   2

                                   3   18 U.S.C. § 1591(a). Section 1591(e) further provides that “[in] this section . . . [t]he term

                                   4   ‘participation in a venture’ means knowingly assisting, supporting, or facilitating a violation of

                                   5   subsection (a)(1).” 18 U.S.C. § 1591(e)(4).

                                   6          The civil liability provision in its current form provides that “[a]n individual who is a

                                   7   victim of a violation of this chapter may bring a civil action against the perpetrator (or whoever

                                   8   knowingly benefits, financially or by receiving anything of value from participation in a venture

                                   9   which that person knew or should have known has engaged in an act in violation of this chapter)

                                  10   in an appropriate district court of the United States and may recover damages and reasonable

                                  11   attorneys fees.” 18 U.S.C. § 1595(a).

                                  12                 3. FOSTA
Northern District of California
 United States District Court




                                  13          In 2018, the CDA was amended by the Allow States and Victims to Fight Online Sex

                                  14   Trafficking Act of 2017, Pub. L. No. 115-164, 132 Stat. 1253 (2018) (“FOSTA”), which inserted a

                                  15   new provision in CDA § 230 specifically addressing the application of that section in the context

                                  16   of sex trafficking law. See 47 U.S.C. § 230(f)(5). “ ‘Congress passed [FOSTA] to narrow Section

                                  17   230’s scope and provide prosecutors with new tools to combat the sex trafficking of both minors

                                  18   and adults.’ ” J. B. v. G6 Hosp., LLC, No. 19-CV-07848-HSG, 2020 WL 4901196, at *4 (N.D.

                                  19   Cal. Aug. 20, 2020) (quoting Woodhull Freedom Found. v. United States, 948 F.3d 363, 368 (D.C.

                                  20   Cir. 2020)); see also 164 Cong. Rec. S1849-08, 164 Cong. Rec. S1849-08, S1849 (reflecting that

                                  21   FOSTA was enacted in response to an increase in sex trafficking resulting from “the presence of

                                  22   [sex trafficking] organizations online that are using the ruthless efficiency of the internet to sell

                                  23   women and children”). The legislative history reflects that one of the websites of particular

                                  24   concern to Congress was a sex trafficking website called “Backpage,” which knowingly trafficked

                                  25   in young women and children. See 164 Cong. Rec. S1849-08, 164 Cong. Rec. S1849-08, S1854

                                  26   (“Why is this law so important? If I am looking at this through a prosecutor’s lens, now all of the

                                  27   prosecutors in the country can go after anyone who knowingly facilitates sex trafficking online. I

                                  28   am not saying when it is by accident, and I am not saying when it has slipped through and they
                                                                                          8
                                          Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 9 of 56




                                   1   don’t know it; I am talking about to knowingly facilitate, which is what [B]ackpage was doing.”)

                                   2   (Senator McCaskill).

                                   3             FOSTA’s amendment of the CDA consisted of adding Section 230(e)(5):

                                   4                    (5) No effect on sex trafficking law
                                   5                    Nothing in this section (other than subsection (c)(2)(A)) shall be
                                                        construed to impair or limit—
                                   6
                                                        (A) any claim in a civil action brought under section 1595 of Title 18,
                                   7                        if the conduct underlying the claim constitutes a violation of
                                                            section 1591 of that title;
                                   8
                                                        (B) any charge in a criminal prosecution brought under State law if
                                   9                        the conduct underlying the charge would constitute a violation of
                                                            section 1591 of Title 18; or
                                  10
                                                        (C) any charge in a criminal prosecution brought under State law if
                                  11                        the conduct underlying the charge would constitute a violation of
                                                            section 2421A of Title 18, and promotion or facilitation of
                                  12                        prostitution is illegal in the jurisdiction where the defendant's
Northern District of California
 United States District Court




                                                            promotion or facilitation of prostitution was targeted.
                                  13

                                  14   47 U.S.C. § 230(e)(5). “ ‘FOSTA narrowed the scope of immunity for interactive computer

                                  15   service providers, by providing that Section 230 has “[n]o effect on sex trafficking law,” and shall

                                  16   not “be construed to impair or limit” civil claims brought under TVPRA Section 1595 or criminal

                                  17   charges brought under state law if the underlying conduct would constitute a violation of TVPRA

                                  18   Sections 1591 or 2421A.’ ” J. B. v. G6 Hosp., LLC, 2020 WL 4901196, at *4 (quoting Woodhull

                                  19   Freedom Found. v. United States, 948 F.3d at 368) (quoting 132 Stat. at 1254).

                                  20        C.      Contentions of the Parties
                                  21                  1. Motion
                                  22             Twitter argues in the Motion that it is immune under CDA § 230 as to all of Plaintiffs’

                                  23   claims. Motion at 2. According to Twitter, the amendment of Section 230 under FOSTA,

                                  24   permitting sex trafficking victims to pursue civil claims under 18 U.S.C. § 1595 against an

                                  25   interactive computer service provider where the provider violates 18 U.S.C. § 1591, created only a

                                  26   narrow exception to the immunity afforded under Section 230 that was “carefully targeted to

                                  27   remove civil immunity for the few criminal websites that, unlike Twitter here, were deliberately

                                  28   and knowingly assisting and profiting from reprehensible crimes.” Id. Twitter contends,
                                                                                          9
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 10 of 56




                                   1   “FOSTA’s language, its legislative history, and the pre-existing case law on Section 1591 all point

                                   2   to the same conclusion: civil claims can only proceed against sex traffickers and those who

                                   3   knowingly benefit from their affirmative participation in a sex trafficking venture.” Id.

                                   4           Twitter argues that here, Plaintiffs have failed to allege facts showing that the exception to

                                   5   immunity created under FOSTA applies because the FAC: 1) “lacks any facts showing that

                                   6   Twitter affirmatively participated in any kind of venture with the Perpetrators, let alone a sex

                                   7   trafficking venture”; 2) “does not allege, as required to establish a violation of Section 1591, any

                                   8   facts establishing that Twitter knew that Plaintiffs were victims of sex trafficking or that the

                                   9   Videos were evidence of this crime”; and 3) does not “allege any connection between the

                                  10   Perpetrators and Twitter or that Twitter received any benefits because of the Videos.” Id. Twitter

                                  11   further asserts that CDA § 230 protects it from liability because “Twitter did remove the Videos

                                  12   and suspend the accounts that had posted them” and it cannot be held liable under “any applicable
Northern District of California
 United States District Court




                                  13   law” simply because it did not take the videos down immediately. Id.

                                  14           Twitter represents that it “vigorously combats [child sexual exploitation material (“CSE”)]

                                  15   through a combination of methods, including review of user reports and the use of proprietary

                                  16   technology to proactively identify and remove such material” but that “given the sheer volume of

                                  17   Tweets posted every day on Twitter’s platform (hundreds of millions of Tweets posted by over

                                  18   190 million daily users), it is simply not possible for Twitter – or the individuals who enforce its

                                  19   Rules and policies – to find and remove all offending content immediately or accurately in all

                                  20   cases.” Id. at 1. Twitter points to its zero-tolerance policy for child sexual exploitation materials,

                                  21   which is set forth in its Rules – to which users must agree when they create a Twitter account. Id.

                                  22   at 6. According to Twitter, it also “utilizes multiple tools, including reports by the public . . . ,

                                  23   moderators who review reports of abuse and CSE content, innovative technology and algorithms

                                  24   that proactively identify abusive content, and online education and information sharing to combat

                                  25   online abuse.” Id. (citing FAC ¶¶ 42-43, 55-57; Wong Decl., Exs. 1 (news article entitled “Twitter

                                  26   says it’s getting better at detecting abusive tweets without your help”), 2 (a blog post by Twitter

                                  27   entitled “A healthier Twitter: Progress and more to do”)). According to Twitter, in enacting

                                  28   FOSTA, Congress did not intend “for online platforms like Twitter that proactively act against
                                                                                          10
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 11 of 56




                                   1   such activity to be sued for their inadvertent failure to remove content.” Id. at 2.

                                   2          The purpose of CDA § 230, according to Twitter, was “to ensure that interactive computer

                                   3   service (‘ICS’) providers would never have to choose ‘between taking responsibility for all

                                   4   messages and deleting no messages at all,’ which presents such providers a ‘grim’ and illusory

                                   5   choice.” Id. at 3 (quoting Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC,

                                   6   521 F.3d 1157, 1162-63 (9th Cir. 2008)). To achieve that purpose, it asserts, “§ 230 creates broad

                                   7   immunity for claims against ICS providers based on content created by users: ‘No provider . . . of

                                   8   an interactive computer service shall be treated as the publisher or speaker of any information

                                   9   provided by another information content provider.’ ” Id. (quoting 47 U.S.C. § 230(c)(1)). Twitter

                                  10   contends this provision “bars all causes of action that seek to hold ICS providers like Twitter

                                  11   liable for not removing content created by a third-party.” Id. (citing Igbonwa v. Facebook, Inc.,

                                  12   2018 WL 4907632, at *5-7 (N.D. Cal. Oct. 9, 2018), aff’d, 786 F. App’x 104 (9th Cir. 2019)).
Northern District of California
 United States District Court




                                  13          Twitter asserts that FOSTA created only a narrow exception to the immunity afforded

                                  14   under CDA § 230, permitting a victim of sex trafficking to bring a civil action under § 1595, but

                                  15   only “ ‘if the conduct underlying the claim constitutes a violation of [S]ection 1591,’ the criminal

                                  16   statute prohibiting sex trafficking.” Id. at 4 (citing 47 U.S.C. § 230(e)(5)(A); Doe v. Kik

                                  17   Interactive, 482 F.Supp.3d 1242, 1251 (S.D. Fla. 2020) (“FOSTA permits civil liability for

                                  18   websites only if the conduct underlying the claim constitutes a violation of section 1591.”)). This

                                  19   limitation is important, it contends, because “Section 1591 has more stringent mens rea and

                                  20   required elements to meet than Section 1595.” Id. Thus, Twitter argues, the FOSTA exception

                                  21   only applies to “openly malicious actors” and does not otherwise change the scope of immunity

                                  22   under CDA § 230. Id. at 5 (citing Kik, 482 F.Supp.3d at 1249-51); see also id. at 3. According

                                  23   to Twitter, this is apparent from the legislative history. Id. (citing 164 Cong. Rec., at S1860-62

                                  24   (statement of Senator Durbin (“[FOSTA] is a narrowly crafted bill that would ensure that Section

                                  25   230 . . . does not provide legal immunity to websites like Backpage that knowingly facilitate sex

                                  26   trafficking”)); id. (statement of Senator Schumer (“Key to my support is my understanding that

                                  27   this legislation would not allow nuisance lawsuits against technology companies.”)).

                                  28          Here, Twitter asserts, it meets all the requirements for establishing immunity under CDA §
                                                                                         11
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 12 of 56




                                   1   230, namely, that (1) it is an ICS provider; (2) Plaintiffs’ claims treat Twitter as the publisher or

                                   2   speaker of the content in question; and (3) someone other than Twitter provided or created the

                                   3   content at issue. Id. at 8-11. Twitter argues further that the FAC does not allege facts that would

                                   4   establish that any exemption to CDA § 230 applies, including the FOSTA exception that allows

                                   5   for the imposition of liability where the ICS itself violates Section 1591, either as a “primary

                                   6   violator” or a “secondary participant” that ‘knowingly . . . benefits, financially or by receiving

                                   7   anything of value, from participation in a venture’ with a primary violator.” Id. (quoting 18 U.S.C. §

                                   8   1591(a)). Id. at 11-12.

                                   9          With respect to Plaintiffs’ claim that Twitter was a primary participant in sex trafficking

                                  10   under Section 1591(a)(1), Twitter contends Plaintiffs’ allegations fall short because “[t]o plead a

                                  11   primary violation, a plaintiff must allege that the defendant ‘provide[d], obtain[ed], [and]

                                  12   maintain[ed] . . . a person” knowing that he or she “will be . . . cause[d]” to engage in a
Northern District of California
 United States District Court




                                  13   commercial sex act.” Id. at 12 (quoting 18 U.S.C. § 1591(a)(1)) (emphasis added by Twitter).

                                  14   Twitter contends “Plaintiffs allege only that ‘Twitter knowingly provided, obtained, and

                                  15   maintained the Videos,’ not Plaintiffs” and therefore they fail to allege a primary violation. Id.

                                  16   (quoting FAC ¶ 141) (emphasis added by Twitter). Twitter also argues that as to Plaintiffs’ claims

                                  17   under both Section 1591(a)(1) and Section 1591(a)(2), those claims fall short for the additional

                                  18   reason that Section 1591 “requires a defendant to know that the victim ‘will in the future [be]

                                  19   cause[d] . . . to engage in prostitution.’ ” Id. at 12 n. 10 (citing United States v. Todd, 627 F.3d

                                  20   329, 334 (9th Cir. 2010)). According to Twitter, “Plaintiffs cannot plead that Twitter had such

                                  21   knowledge as the FAC alleges that Plaintiffs had cut off contact with the Perpetrators before the

                                  22   Videos were posted on Twitter’s platform.” Id. (citing FAC ¶¶ 94-96).

                                  23          Twitter contends Plaintiffs also fail to allege that it was a secondary participant under

                                  24   Section 1591(a)(2). Id. at 12-19. According to Twitter, to establish that it is a secondary

                                  25   participant, Plaintiffs must “plead that Twitter ‘knowingly . . . benefit[ed] . . . from participation in

                                  26   a venture which has engaged in [sex trafficking] in violation of [Section 1591(a)(1)].’ ” Id.

                                  27   (quoting 18 U.S.C. § 1591(a)(2)). It further asserts that Section 1591 was amended by FOSTA to

                                  28   define “[p]articipation in a venture” as “knowingly assisting, supporting, or facilitating” a primary
                                                                                          12
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 13 of 56




                                   1   violation. Id. at 12 (quoting 18 U.S.C. § 1591(e)(4)) (emphasis added by Twitter)). Twitter

                                   2   argues that neither of the grounds upon which Plaintiffs rely to establish that Twitter was a

                                   3   secondary participant – “(i) Twitter’s initial failure to find a violation of its policies after

                                   4   reviewing the Video, or (ii) Twitter’s nine-day delay in removing the Videos” – establishes it was

                                   5   a secondary participant for three reasons. Id.

                                   6           “First, Plaintiffs do not allege the existence of any type of venture between Twitter and any

                                   7   party that has a common purpose, much less facts suggesting ‘that [Twitter] actually participated

                                   8   in a sex-trafficking venture’ that had the common purpose of trafficking Plaintiffs.” Id. at 12

                                   9   (quoting United States v. Afyare, 632 F. App’x 272, 283-86 (6th Cir. 2016) (emphasis in original);

                                  10   and citing B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL 4368214, at *3 (N.D. Cal. July 30,

                                  11   2020) (purportedly analyzing the elements of a Section 1591 violation and following Afyare)); see

                                  12   also id. at 13-15 (arguing that Plaintiffs have not alleged any “venture” or any “active
Northern District of California
 United States District Court




                                  13   participation” in a venture).

                                  14           “Second, there are no facts indicating Twitter received a benefit ‘because of’ the alleged

                                  15   sex trafficking venture, let alone that Twitter knowingly received it.” Id. at 12 (citing Geiss v.

                                  16   Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019)); see also id. at 15-17

                                  17   (arguing that Plaintiffs have not alleged “a causal relationship between affirmative conduct

                                  18   furthering the sex-trafficking venture and receipt of a benefit, with actual . . . knowledge of that

                                  19   causal relationship”) (citing Geiss, 383 F.Supp.3d at 169; Kolbek v. Twenty First Century Holiness

                                  20   Tabernacle Church, Inc., 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013)). In particular,

                                  21   Twitter asserts that the FAC contains no factual allegations that it monetized or benefited from the

                                  22   Videos, instead containing only conclusory allegations that it did so, which are insufficient. Id. at

                                  23   16 (citing Jabagat v. Lombardi, 2015 WL 11004900, at *4 (S.D. Miss. Jan. 30, 2015)). Twitter

                                  24   further contends the FAC does not plausibly allege that it knowingly generated revenue “because

                                  25   of” its alleged failure to remove the Videos. Id. at 16 (citing Geiss, 383 F.Supp.3d at 169-170).

                                  26           “Third, the FAC does not contain any allegation that Twitter had actual knowledge that

                                  27   Plaintiffs were victims of sex trafficking or that it knew the Videos contained evidence of this.”

                                  28   Id. at 12 (citing FAC ¶¶ 152-54; Noble v. Weinstein, 335 F.Supp.3d 504, 523-24 (S.D.N.Y. 2018));
                                                                                           13
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 14 of 56




                                   1   see also id. at 17-19. According to Twitter, Plaintiffs “must show that Twitter knew specifically

                                   2   that Plaintiffs had been sex trafficked, and deliberately assisted the sex trafficking.” Id. at 17

                                   3   (citing Kik, 482 F.Supp.3d at 1251). They do not satisfy this requirement, Twitter asserts, because

                                   4   “[t]he FAC . . . contains no facts plausibly alleging that Twitter had actual knowledge of

                                   5   Plaintiffs’ prior interactions with the Perpetrators” or that it knew the perpetrators were sex

                                   6   traffickers or that the videos related to commercial sex. Id. at 18-19 (citing Noble, 335 F.Supp.3d

                                   7   at 524; Lawson v. Rubin, 2018 WL 2012869, at *12-14 (E.D.N.Y. Apr. 29, 2018); A.B. v. Hilton

                                   8   Worldwide Holdings Inc., 484 F.Supp.3d 921, 940 (D. Or. Sept. 8, 2020); Woodhull Freedom

                                   9   Found. v. United States, 334 F.Supp.3d 185, 203 (D.D.C. 2018), rev’d on other grounds, 948 F.3d

                                  10   363 (D.C. Cir. 2020)).

                                  11          Twitter argues that even if it is not immune under CDA § 230, Plaintiffs fail to state a

                                  12   claim under Section 1595. Id. at 19-21. First, it argues that Plaintiffs fail to allege that Twitter is
Northern District of California
 United States District Court




                                  13   a perpetrator and therefore cannot establish liability on the basis of primary liability. Id. at 19.

                                  14   To the extent that Plaintiffs assert their claim under Section 1595 on a “beneficiary” theory the

                                  15   claim also fails, Twitter asserts, because Plaintiffs have not alleged that Twitter participated in a

                                  16   venture with the perpetrators or that Twitter should have known of Plaintiffs’ alleged sex

                                  17   trafficking. Id. at 19-21.

                                  18          Twitter further asserts that even if Plaintiffs’ Section 1595 claim is not subject to immunity

                                  19   under CDA § 230, their remaining claims are nonetheless barred because FOSTA removes

                                  20   immunity only for claims asserted under Section 1595. Id. at 21-22 (citing Kik, 482 F.Supp.3d at

                                  21   1249; M. L. v. Craigslist Inc., 2020 WL 6434845, at *9-10 (W.D. Wash. Apr. 17, 2020); Doe v.

                                  22   Bates, 2006 WL 3813758, at *18-20 (E.D. Tex. Dec. 27, 2006); M.A. ex rel. P.K. v. Vill. Voice

                                  23   Media Holdings, LLC, 809 F. Supp. 2d 1041, 1054-55 (E.D. Mo. 2011); Cal. Civ. Code §

                                  24   1708.85(h); J.B. v. G6 Hospitality, LLC, 2020 WL 4901196, at *7 (N.D. Cal. Aug. 20, 2020);

                                  25   Riggs v. MySpace, Inc., 2009 WL 10671689, at *3 (C.D. Cal. Sept. 17, 2009), reversed in part on

                                  26   other grounds, 444 Fed. Appx. 986 (9th Cir. 2011); Carafano v. Metrosplash.com, Inc., 339 F.3d

                                  27   1119, 1125 (9th Cir. 2003); Caraccioli v. Facebook, Inc., 700 Fed. Appx. 588, 590 (9th Cir.

                                  28   2017); Doe II v. MySpace Inc., 175 Cal. App. 4th 561, 575 (2009); Ripple Labs Inc. v. YouTube
                                                                                          14
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 15 of 56




                                   1   LLC, 2020 WL 6822891, at *6 (N.D. Cal. Nov. 20, 2020)).

                                   2          Twitter argues further that Plaintiffs fail to state viable claims under 18 U.S.C. §§ 2258A

                                   3   & 2258B, California products liability law, as to any of their negligence claims, under Cal. Civ.

                                   4   Code § 1708.85, or under Cal. Bus. & Prof. Code § 17200. Id. at 22-25. Twitter contends there is

                                   5   no private right of action as to18 U.S.C. §§ 2258A & 2258B. Id. at 22 (citing Abcarian v. Levine,

                                   6   972 F.3d 1019, 1025-26 (9th Cir. 2020)). It challenges the California product liability claim on

                                   7   the grounds that Plaintiffs “do not allege physical injury or property damage resulting from their

                                   8   use of a defective product” or even identify any product that is defective. Id. at 22 (citing

                                   9   Hernandez v. Avis Budget Grp., Inc., 2017 WL 6406838, at *5 (E.D. Cal. Dec. 15, 2017); Griff v.

                                  10   Woejeckloski, 2017 WL 8185857, at *3 (C.D. Cal. March 20, 2017)). Twitter further asserts that

                                  11   to the extent Plaintiffs base that claim on defective platform design, it fails because product

                                  12   liability law is “geared to the tangible world.” Id. at 23 (citing Winter v. G.P. Putnam’s Sons, 938
Northern District of California
 United States District Court




                                  13   F.2d 1033, 1034-35 (9th Cir. 1991); Intellect Art Multimedia Inc. v. Milewski, 899 N.Y.S.2d 60, at

                                  14   *7 (2009); Brooks v. Eugene Burger Management Corp., 215 Cal. App. 3d 1611, 1624-25 (1989);

                                  15   Wilson v. Midway Games, Inc., 198 F.Supp.2d 167, 172-73 (D. Conn. 2002)).

                                  16          With respect to Plaintiffs’ negligence claims (Claims Six through Nine), Twitter

                                  17   challenges the negligence per se and negligent infliction of emotional distress claims (Claims

                                  18   Eight and Nine) on the basis that they are not independent causes of action. Id. at 23 (citing J.B.

                                  19   v. G6 Hospitality LLC, 2020 WL 4901196, at *11; Sinclair for Tucker v. Twitter, Inc., 2019 WL

                                  20   10252752, at *7 (N.D. Cal. Mar. 20, 2019)). As to the two remaining negligence claims (Claims

                                  21   Six and Seven), Twitter argues that they fail because Plaintiffs have not alleged that Twitter owed

                                  22   them any duty. Id. (citing Worldwide Media, Inc. v. Twitter, Inc., 2018 WL 5304852, at *8-9

                                  23   (N.D. Cal. Oct. 24, 2018)). According to Twitter, Plaintiffs’ allegations that “Twitter had a duty

                                  24   to protect” them because it knew of the Videos and failed to take them down (FAC ¶¶ 112, 128,

                                  25   194-95) are insufficient because a defendant can only be liable for negligence based on failure to

                                  26   act where there is a special relationship between the parties and Plaintiffs have not alleged such a

                                  27   relationship. Id. at 24.

                                  28          Twitter contends Plaintiffs’ claim under California Civil Code section 1708.85, which
                                                                                         15
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 16 of 56




                                   1   creates a private right of action against a person “who intentionally distributes” private sexually

                                   2   explicit materials “without consent” fails to state a claim because “the FAC alleges no facts from

                                   3   which the Court could infer that Twitter ‘intentionally distribute[d]’ the Videos; rather, it makes a

                                   4   conclusory allegation that ‘[b]y refusing to remove or block [the Videos], Twitter intentionally

                                   5   distributed’ them” Id. (citing FAC ¶ 214). It argues further that “liability is precluded if the

                                   6   ‘material was previously distributed by another person,’ Cal. Civ. Code § 1708.85(c)(6), and here,

                                   7   the Videos were distributed first on a different platform—Snapchat—by two individuals (whom

                                   8   Plaintiffs do not allege were the individual(s) who trafficked them) months before Twitter ever

                                   9   became aware of the Videos—@StraightBross and @fitmalesblog.” Id. (citing FAC ¶¶ 87-89, 99,

                                  10   100.)

                                  11           Finally, Twitter argues that Plaintiffs’ UCL claim is insufficiently pled because Plaintiffs

                                  12   have not alleged any economic injury and therefore, they do not have standing to assert the claim.
Northern District of California
 United States District Court




                                  13   Id. at 24 (citing Huynh v. Quora, Inc., 2019 WL 11502875, at *7 (N.D. Cal. Dec. 19, 2019)).

                                  14   Twitter further contends Plaintiffs have not alleged an unfair business practice because: 1) they

                                  15   have not pled any statutory violation and therefore have not alleged an unlawful act by Twitter;

                                  16   and 2) “To the extent Plaintiffs’ claim is premised on an alleged misrepresentation (¶ 230), it fails

                                  17   to meet Rule 9(b) because Plaintiffs do not allege with particularity a misrepresentation by

                                  18   Twitter.” Id. (citing Letizia v. Facebook Inc., 267 F. Supp. 3d 1235, 1244 (N.D. Cal. 2017)).

                                  19   Twitter also argues that the claim fails because Plaintiffs have not alleged actual reliance, having

                                  20   failed to allege that they “ever used Twitter, saw or read its policies, or that seeing those policies

                                  21   resulted in an economic injury.” Id.

                                  22                2. Opposition
                                  23           In their Opposition, Plaintiffs reject Twitter’s challenges under CDA § 230, arguing that

                                  24   the claims in this case are based on just the sort of knowing conduct that Congress intended to

                                  25   exempt from Section 230 when it enacted FOSTA. Opposition at 1. In particular, they assert that

                                  26   Twitter knew that the Videos were being widely distributed on its platform and that they contained

                                  27   child pornography created as a result of sex trafficking and deliberately allowed the posts to

                                  28   remain on Twitter. Id.
                                                                                         16
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 17 of 56




                                   1           First, Plaintiffs argue that they have sufficiently alleged their claims under the TVPRA,

                                   2   which FOSTA exempts from CDA § 230, both on the basis of direct sex trafficking under Section

                                   3   1591(a)(1) and as a beneficiary of sex trafficking under Section 1591(a)(2).        Id. at 3. With

                                   4   respect to direct sex trafficking, Plaintiffs point to the language of Section 1591(a)(1), providing

                                   5   for liability for a perpetrator who “knowingly . . . recruits, entices, harbors, transports, provides,

                                   6   obtains, advertises, maintains, patronizes, or solicits by any means a person,” while “knowing, or .

                                   7   . . in reckless disregard of the fact . . . that the person has not attained the age of 18 years and will

                                   8   be caused to engage in a commercial sex act[.]” Id. (quoting 8 U.S.C. § 1591(a)) (emphasis

                                   9   added). According to Plaintiffs, “the phrase ‘by any means’ is not defined and contains no

                                  10   exception for electronic or virtual actions.” Id. Further, they assert, while the statute does not

                                  11   define the words “provide[],” “obtain[ ],” or “maintain[ ],” their ordinary meaning as evidenced

                                  12   by dictionary definitions – upon which the Ninth Circuit has relied to define other undefined terms
Northern District of California
 United States District Court




                                  13   of the TVPRA –support the conclusion that Plaintiffs’ allegations are sufficient as to the first part

                                  14   of Section 1591(a)(1) (establishing liability as to a defendant that “knowingly . . . recruits, entices,

                                  15   harbors, transports, provides, obtains, advertises, maintains, patronizes, or solicits by any means a

                                  16   person”). Id. at 3-4. In particular, Plaintiffs contend they have satisfied this requirement by

                                  17   alleging that “Twitter made them available, as depicted in a CSAM compilation video, to users on

                                  18   Twitter, having gained or attained Plaintiffs by the same electronic means, and having kept them

                                  19   in the same existing state, all despite Plaintiffs’ own reports and objections.” Id. at 4 (citing

                                  20   United States v. Love, 743 F. App’x 138, 139 (9th Cir. 2018) (using Webster’s dictionary to define

                                  21   “force” in § 1591(a)(1) charge against sex trafficker)).

                                  22           Plaintiffs further assert that child pornography can be the basis for a TVPRA claim under

                                  23   Section 1591(a)(1), including in cases where the perpetrator procures pornographic material

                                  24   without having direct contact with the child or paying money for the material. Id.at 4-5 (citing

                                  25   United States v. Flanders, 752 F.3d 1317, 1330 (11th Cir. 2014); United States v. Tollefson, 367 F.

                                  26   Supp. 3d 865, 878-880 (E.D. Wis. 2019)).

                                  27           Plaintiffs argues further that their allegations are sufficient as to the second phrase of

                                  28   Section 1591(a)(1), requiring that the conduct that is the basis for the claim must have been
                                                                                           17
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 18 of 56




                                   1   “knowing, or . . . in reckless disregard of the fact . . . that the person has not attained the age of 18

                                   2   years and will be caused to engage in a commercial sex act[.]” Id. at 5-6. According to Plaintiffs,

                                   3   a “commercial sex act” is defined under the TVPRA as “ ‘any sex act, on account of which

                                   4   anything of value is given to or received by any person[.]’ ” Id. at 6 (quoting 18 U.S.C. §

                                   5   1591(e)(3)). Here, they contend, they have alleged “actual knowledge” in that they “alleged that

                                   6   they reported child sexual abuse material featuring them to Twitter, depicting them engaged in

                                   7   sexual acts due to extortion and blackmail (that is, in exchange for ‘something of value’).” Id.

                                   8   (citing FAC ¶¶ 112, 114, 123). They also point to their allegation that “John Doe 1 provided proof

                                   9   of his age to Twitter, that numerous users commented on their belief that videos featured minors

                                  10   and that one disseminating account had already been reported to Twitter for CSAM.” Id. (citing

                                  11   FAC ¶¶ 101-102, 114, 121-122). Plaintiffs argue that “[t]aken together, these allegations are more

                                  12   than sufficient to indicate that Twitter knew, or at least was in reckless disregard of, Plaintiffs’
Northern District of California
 United States District Court




                                  13   status as minors when engaging in the commercial sex acts at issue.” Id. at 5-6.

                                  14           Plaintiffs also argue that they state a claim on the basis of beneficiary liability under

                                  15   Section 1595(a) and Section 1591(a)(2), addressing the requirements of both provisions; according

                                  16   to Plaintiffs, Sections 1591(a)(2) and 1595(a) “have similar provisions for those who benefit

                                  17   financially, and distinct requirements for participation in a venture and the requisite level of

                                  18   knowledge.” Id. at 6.

                                  19           With respect to whether Plaintiffs have alleged that Twitter knowingly “benefited

                                  20   financially or by receiving anything of value,” Plaintiffs contend they have satisfied this

                                  21   requirement by alleging that Twitter both monetizes the CSAM on its platform and gains more

                                  22   viewers from CSAM, which makes the platform more popular and attracts advertisers. Id. at 6-7.

                                  23   In support of this argument, it points to B.M. v. Wyndham, 2020 WL 4368214, at *4 (N.D. Cal.

                                  24   July 30, 2020). Id. According to Plaintiffs, in that case the Court rejected the defendant’s

                                  25   argument that a plaintiff asserting a claim under Sections 1591(a)(2) and 1595(a) was required to

                                  26   show that the financial benefit “must [have] derive[d] directly from, and [been] knowingly

                                  27   received in exchange for, participation in a sex trafficking venture.” Id. at 7 (quoting B.M., 2020

                                  28   WL 4368214, at *4 (internal citations omitted) (alterations added)). Instead, Plaintiffs assert, the
                                                                                          18
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 19 of 56




                                   1   court in B.M. found “that § 1595 claims could not be subjected to the same knowledge standard as

                                   2   § 1591 without undermining the ‘should have known’ language, and the Court concluded that it

                                   3   was sufficient to allege that the hotels knowingly received revenue from room rentals.” Id. (citing

                                   4   B.M., 2020 WL 4368214, at *4) (internal citations omitted).

                                   5          Plaintiffs reject Twitter’s argument that “any benefit [it] receives must have a causal

                                   6   relationship to the sex trafficking[,]” arguing that the cases upon which it relies – Geiss v.

                                   7   Weinstein Co. Holdings LLC, 383 F.Supp. 3d 156, 169 (S.D.N.Y. 2019) and Kolbek v. Twenty

                                   8   First Century Holiness Tabernacle Church, Inc., 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24,

                                   9   2013) – are not on point. Id. at 8 (citing Motion at 13, 15). Even if Twitter is correct, Plaintiffs

                                  10   contend, they have demonstrated such a connection through the allegations in the FAC. Id. at 8-10.

                                  11   Plaintiffs argue that many of Twitter’s assertions as to their allegations are contradicted by the

                                  12   FAC and provide a list of examples comparing specific claims about the allegations made by
Northern District of California
 United States District Court




                                  13   Twitter with the actual allegations in the FAC. Id.

                                  14            Next, Plaintiffs address whether they have adequately alleged that Twitter participated in

                                  15   what it knew or should have known was a sex trafficking venture. Id. at 10-16. According to

                                  16   Plaintiffs, Sections 1591(a)(2) and 1595 contain distinct requirements. Id. at 10. “Participation

                                  17   in a venture” for the purposes of Section 1591(a)(2) means “knowingly assisting, supporting, or

                                  18   facilitating a violation of subsection (a)(1).” Id. (quoting 18 U.S.C. § 1591(e)(4)). Plaintiffs

                                  19   contend they have alleged a violation of subsection (a)(1) for the reasons discussed above and

                                  20   therefore have satisfied that aspect of the definition of “participation in a venture” under Section

                                  21   1591(a)(2). Id. at 11. Further, they reject Twitter’s arguments that it did not participate in a

                                  22   venture that it knew was sex trafficking, which they characterize are as follows: “(1) Twitter did

                                  23   not have a common purpose with the initial sex traffickers, (2) Twitter was at most a passive

                                  24   beneficiary of sex trafficking profits, and (3) Twitter does not know what sex trafficking is.” Id.

                                  25          As to the “common purpose” argument, Plaintiffs contend Twitter relies on cases

                                  26   interpreting the Racketeer Influenced and Corrupt Organizations Act (“RICO”) in support of such

                                  27   a requirement, but that these cases have no bearing on Plaintiffs’ TVPRA claims. Id. (citing

                                  28   Motion at 13 (citing United States v. Turkette, 452 U.S. 576 (1981); Washington v. Deleon, 2019
                                                                                         19
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 20 of 56




                                   1   WL 11691424 (N.D. Cal. July 9, 2019)).

                                   2          Plaintiffs argue that Twitter’s passive beneficiary argument also fails because it’s reliance

                                   3   on Afyare, 632 F. App’x at 286, is misplaced. Id. at 11-12. According to Plaintiffs, in Afyare the

                                   4   court offered an analogy “that a defendant who joins a soccer team whose members include sex

                                   5   traffickers who sponsor the team financially, does not violate § 1591(a)(2) unless that defendant

                                   6   commits ‘some overt act’ that ‘furthers the sex trafficking aspect of the venture.’ ” Id. at 11

                                   7   (quoting Motion at 14). Plaintiffs argue that Twitter’s reliance on that analogy to argue that there

                                   8   must be “some overt act that furthers the sex trafficking aspect of the venture” should be rejected

                                   9   because “[t]he decision’s logic doesn’t apply where the beneficiary defendant is engaging in

                                  10   illegal acts.” Id. at 12. In particular, they assert, while playing soccer is a lawful venture,

                                  11   “CSAM possession and distribution are not.” Id. (citing 18 U.S.C. § 2252A). Thus, Plaintiffs

                                  12   assert, they have alleged that Twitter engaged in overt acts that further the sex trafficking venture
Northern District of California
 United States District Court




                                  13   “[b]y knowingly hosting, possessing, and distributing the CSAM of Plaintiffs, as Plaintiffs have

                                  14   alleged.” Id.

                                  15          Next, Plaintiffs reject Twitter’s claims that it “did not know of the alleged sex trafficking”

                                  16   (Motion at 17), that “there is no allegation that any of these submissions informed Twitter that

                                  17   Plaintiffs were victims of sex trafficking” (Motion at 18), that “none of the reports or emails sent

                                  18   to Twitter about the videos indicated that Plaintiffs had been sex trafficked or that they involved

                                  19   commercial sex acts” (Motion at 21), and that Plaintiffs did not allege “that the videos would

                                  20   have, on their face, indicated to Twitter (or a reasonable viewer) that Plaintiffs had been trafficked

                                  21   and the videos involved commercial sex” (Motion at 18). Id. at 12. Plaintiffs argue that these

                                  22   claims are “misleading and meritless” in light of the allegations in the FAC. Id. at 12-13 (citing

                                  23   FAC ¶¶ 52-53, 57, 101-102, 112, 114, 121-123, 196). Likewise, they argue that Twitter’s

                                  24   suggestion that their claims are merely about “delay,” implying that it acted in good faither in

                                  25   eventually taking action to remove the Videos rather than doing so in response to an intervening

                                  26   event (a request from the federal government that it take action) after refusing to take action, is

                                  27   misleading. Id. at 12 n. 26. According to Plaintiffs, “unless the charge is advertising, § 1591(a),

                                  28   nowhere does the TVPRA require that the defendant actually knew that someone was a sex
                                                                                         20
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 21 of 56




                                   1   trafficking victim to be liable. Reckless disregard or constructive knowledge suffice for civil

                                   2   liability.” Id. (citing 18 U.S.C. §§ 1591(a), 1595(a)). Thus, they contend, their allegations are

                                   3   sufficient to establish knowledge of their sex trafficking. Id.

                                   4           Plaintiffs also point to Section 1595, which they contend under B.M. requires that they

                                   5   “allege that Twitter (1) ‘knowingly benefit[ted] financially or by receiving anything of value’; (2)

                                   6   from participation in a venture; (3) that they ‘knew or should have known [had] engaged in’ sex

                                   7   trafficking.’ ” Id. at 14 (quoting B.M., 2020 WL 4368214, at *4). They contend, “[t]he B.M. court

                                   8   determined, as most courts have, that the plaintiff ‘is not required to allege an overt act in

                                   9   furtherance of or actual knowledge of a sex trafficking venture in order to sufficiently plead her

                                  10   section 1595 civil liability claim[.]’ ” Id. (quoting B.M., 2020 WL 4368214, at *4 and citing S.Y.

                                  11   v. Wyndham Hotels & Resorts, Inc. & Laxmi of Naples, LLC, No. 2:20-CV-619-JES-MRM, 2021

                                  12   WL 1814651, at *4-5 (M.D. Fla. May 6, 2021); E.S. v. Best W. Int’l, Inc., No. 3:20-CV-00050-M,
Northern District of California
 United States District Court




                                  13   2021 WL 37457, at *3–4 (N.D. Tex. Jan. 4, 2021); M.A. v. Wyndham Hotels & Resorts, Inc., 425

                                  14   F. Supp. 3d at 968–71 (S.D. Ohio 2019); S.J. v. Choice Hotels Int’l, Inc., 473 F.Supp.3d 147, 152-

                                  15   54 (E.D.N.Y. 2020); Doe S.W. v. Lorain-Elyria Motel, Inc., Case No. 2:19-cv-1194, 2020 WL

                                  16   1244192, *6-7 (S.D. Ohio Mar. 16, 2020)). Plaintiffs note that Afyare, upon which Twitter relies

                                  17   to assert that an overt act is required, was a criminal action, in contrast to B.M., and argue that

                                  18   under B.M. Plaintiffs are not required to plead a § 1595 claim under a § 1591 standard. Id. (citing

                                  19   B.M., 2020 WL 4368214, at *3; J.C. v. Choice Hotels Int’l, Inc., No. 20-CV-00155-WHO, 2020

                                  20   WL 6318707, at *7 (N.D. Cal. Oct. 28, 2020)). Plaintiffs also argue that Twitter’s reliance on M.A.

                                  21   v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 966 (S.D. Ohio 2019) is misplaced

                                  22   because is mischaracterizes the facts and holding of that case. Id. at 14-15. According to

                                  23   Plaintiffs, they have “sufficiently alleged that Twitter had constructive and actual knowledge of

                                  24   Plaintiffs’ sex trafficking, which it could see for itself; the main crime happened in plain sight.”

                                  25   Id. at 16.

                                  26           Plaintiffs strenuously disagree with Twitter’s characterization of the legislative history of

                                  27   FOSTA and its argument that Congress intended to create only a narrow exception for bad actors

                                  28   like Backpage. Id. at 16-19. Plaintiffs argue that in any event, they have alleged conduct that is
                                                                                         21
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 22 of 56




                                   1   sufficient to fall within the exception, and the question of “how Twitter’s actions compare to

                                   2   Backpage is a factual question that cannot be resolved at this stage of the litigation.” Id.

                                   3            Plaintiffs also argue that even apart from FOSTA, CDA § 230 was “never intended to

                                   4   immunize conduct that entails both criminal and civil liability.” Id. (citing Fair Hous. Council of

                                   5   San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1164 (9th Cir. 2008) (“The

                                   6   Communications Decency Act was not meant to create a lawless no-man’s-land on the

                                   7   Internet.”)). In particular, they argue that the plain language of Section 230(c) requires that an

                                   8   interactive service provider “take action in good faith to restrict access to material, which is the

                                   9   opposite of what Twitter did in the instant case.” Id. at 20 (emphasis in original). Plaintiffs

                                  10   concede that “[s]ome Ninth Circuit decisions have interpreted the liability shield in CDA 230 to

                                  11   cover not just the removal of objectionable content, but the decision whether to remove the

                                  12   content.” Id. (citing Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1102 (9th Cir. 2009), as amended
Northern District of California
 United States District Court




                                  13   (Sept. 28, 2009) (citing Fair Housing Council of San Fernando Valley v. Roommates.com, LLC,

                                  14   521 F.3d 1157, 1170–71 (9th Cir. 2008)). According to Plaintiffs, “[t]his interpretation is not

                                  15   consistent with the plain language of § 230(c)(2), which only limits liability for ‘any action . . . to

                                  16   restrict access’ to harmful content[,]” but these cases do not apply here because “they do not hold

                                  17   that CDA 230 immunizes a knowing decision to possess and distribute CSAM and Twitter has

                                  18   pointed to no controlling authority for such a proposition.” Id. at 21.

                                  19          Further, Plaintiffs assert, the stated purpose for CDA § 230 is inconsistent with Twitter’s

                                  20   argument that it creates “immunity for all third-party content, even contraband – specifically, child

                                  21   pornography[.]” Id. The title of Section 230 – “Protection for private blocking and screening of

                                  22   offensive material” – supports this conclusion, Plaintiffs assert. Id. Likewise, the policies stated

                                  23   in Section 230 indicate that it was enacted “to remove disincentives for the development and

                                  24   utilization of blocking and filtering technologies that empower parents to restrict their children's

                                  25   access to objectionable or inappropriate online material,” and “to ensure vigorous enforcement of

                                  26   Federal criminal laws to deter and punish trafficking in obscenity, stalking, and harassment by

                                  27   means of computer.” Id. (quoting 47 U.S.C.A. § 230(b)(4)-(5)). Twitter’s position would

                                  28   undermine these policies rather than advance them, Plaintiffs assert. Id.
                                                                                         22
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 23 of 56




                                   1          Plaintiffs also argue that CDA § 230 does not apply to their claim under 18 U.S.C. §

                                   2   2252A and 2255 that Twitter knowingly possessed and distributed child pornography (Claim

                                   3   Four) because “CSAM material is not lawful ‘information provided by another information

                                   4   content provider’” but rather is illegal contraband, stemming from the sexual abuse of a child, and

                                   5   wholly outside any protection or immunity under the law, to include CDA 230.’ ” Id. at 22.

                                   6   Plaintiffs’ further assert that “CDA 230 was enacted to incentivize internet service providers

                                   7   (“ISP’s”) to protect children, not immunize them for intentionally or recklessly harming them.”

                                   8   Id.

                                   9          Plaintiffs argue that the Court should decline to follow the case cited by Twitter, Doe v.

                                  10   Bates, 2006 WL 3813758 (E.D. Tex., Dec. 27, 2006), which is a “non-binding, first of its kind,

                                  11   federal decision extending CDA immunity to a civil suit alleging receipt and possession of child

                                  12   pornography.” Id. at 23. According to Plaintiffs, neither of the cases upon which the Texas
Northern District of California
 United States District Court




                                  13   district court relied, Zeran v. Am. Online, Inc., 129 F.3d 327 (4th Cir. 1997) and Noah v. AOL

                                  14   Time Warner, Inc., 261 F. Supp. 2d 532, 537 (E.D. Va. 2003), aff’d, No. 03-1770, 2004 WL

                                  15   602711 (4th Cir. Mar. 24, 2004), involved child pornography. Id. They also contend the

                                  16   reasoning of the Texas case is wrong to the extent it treats child pornography in the same way

                                  17   courts have treated defamatory statements instead of treating it as contraband. Id. at 23-24.

                                  18          According to Plaintiffs, given that Congress made clear that the protection of children was

                                  19   paramount when Section 230 was enacted, as is evidenced by the policies stated in subsection (b)

                                  20   and the exemption for “ ‘chapter . . . 110 of title 18 (relating to sexual exploitation of children),’

                                  21   which includes §§ 2252A and 2255[,]” “[i]t is untenable . . . to assert that CDA 230 immunizes

                                  22   platforms from knowingly possessing and distributing child sexual exploitation material.” Id. at

                                  23   24. Moreover, Plaintiffs assert, Twitter does not dispute that they have adequately alleged the

                                  24   elements of claim under 18 U.S.C. § 2252A. Id. at 25.

                                  25          Plaintiffs also challenge Twitter’s argument that their claims under 18 U.S.C. §

                                  26   2258A(a)(1) and (a)(2) fail because those provisions do not create a civil cause of action. Id.

                                  27   (citing Motion at 22). According to Plaintiffs, “Congress intended to make deliberate and reckless

                                  28   violations of 2258A privately enforceable” and that is what they allege here. Id. (citing 18 U.S.C.
                                                                                          23
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 24 of 56




                                   1   § 2258B(b)). Plaintiffs argue further that “the standards of misconduct in paragraph (b) of

                                   2   2258(B) establish the duty of care that Twitter owes Plaintiffs” for the purposes of their

                                   3   negligence claims and thus establish liability under both federal and state law. Id. at 25-26.

                                   4          Next, Plaintiffs argue that CDA § 230 does not give rise to immunity as to their state law

                                   5   products liability claim based on negligent design. Id. According to Plaintiffs, this is because

                                   6   their claim “does not attempt to treat Twitter as the ‘publisher or speaker’ of information.” Id. at

                                   7   26. Instead, “it seeks to hold Twitter accountable for failing in its ‘duty to exercise due care in

                                   8   supplying products that do not present an unreasonable risk of injury or harm to the public.’ ” Id.

                                   9   (quoting Lemmon v. Snap, Inc., No. 20-55295, 2021 WL 1743576, at *4 (9th Cir. May 4, 2021)).

                                  10   Plaintiffs contend that the distinction drawn by the Ninth Circuit in Lemmon, in which the court

                                  11   “rejected a social media platform’s attempt to argue that CDA 230 applied because the platform

                                  12   allowed its users to transmit user-generated content to one another. . . .[,]’ ” also applies here,
Northern District of California
 United States District Court




                                  13   supporting the conclusion that Section 230 does not apply to this claim. Id. at 26-27. To the

                                  14   extent Twitter argues that Plaintiffs have not clearly identified what aspect of its platform is the

                                  15   “product,” Plaintiffs contend this is just semantics. Id. at 27. They also reject Twitter’s argument

                                  16   that product liability law applies only to the “tangible” world, arguing that the Ninth Circuit’s

                                  17   holding in Lemmon shows that Twitter is incorrect. Id.

                                  18          Finally, Plaintiffs argue that their state law claims are adequately alleged and should be

                                  19   allowed to proceed. As to the negligence claims, they assert that it is apparent from the FAC that

                                  20   these claims are based on different theories and California’s Civil Jury Instructions treat them as

                                  21   separate causes of action. Id. at 28. To the extent negligence per se operates as a presumption to

                                  22   establish a duty of care rather than a separate claim, Plaintiffs argue, “that simply means that

                                  23   Plaintiffs’ allegations of Twitter’s multiple violations of its statutory duties should be read in

                                  24   tandem with its negligence claims.” Id. (citing Tinoco v. San Diego Gas & Elec. Co., No. 17-CV-

                                  25   2433-BAS-JLB, 2018 WL 4562479, at *2 (S.D. Cal. Sept. 21, 2018)). Plaintiffs also argue that

                                  26   they state a claim for violation of California’s UCL based on “unlawful” conduct because

                                  27   “Twitter’s criminal, aiding and abetting conduct is actionable under § 17200.” Id. at 29 (citing

                                  28   Chetal v. Am. Home Mortg., No. C 09-02727 CRB, 2009 WL 2612312, at *4 (N.D. Cal. Aug. 24,
                                                                                          24
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 25 of 56




                                   1   2009); Plascencia v. Lending 1st Mortg., 583 F. Supp. 2d 1090, 1098 (N.D. Cal. 2008)). Twitter’s

                                   2   argument that Plaintiffs do not have standing on this claim because they cannot seek “the full

                                   3   spectrum of damages” also falls short, Plaintiffs contend, as “the availability of a certain remedy is

                                   4   not relevant to a determination of standing to assert the claim.” Id. (citing Finelite, Inc. v. Ledalite

                                   5   Architectural Prods., No. C-10-1276 MMC, 2010 WL 3385027, at *2 (N.D. Cal. Aug. 26, 2010)).

                                   6                3. Reply
                                   7          In its Reply, Twitter reiterates its arguments that it cannot be held liable as either a

                                   8   perpetrator of sex trafficking under Section 1591(a)(1) or a criminal beneficiary of sex trafficking

                                   9   under Section 1591(a)(2). Reply at 1-10. As to Plaintiffs’ direct sex trafficking claim under

                                  10   Section 1591(a)(1), Twitter rejects Plaintiffs’ interpretation of the provision, again pointing to the

                                  11   words “a person” in the provision to argue that the prohibited conduct applies to an individual. Id.

                                  12   at 2. Twitter argues that Plaintiffs’ “novel” interpretation of the provision as also encompassing a
Northern District of California
 United States District Court




                                  13   video depicting a person is not supported by any authority. Id. Twitter points to other uses of the

                                  14   word “person” in Section 1591 to support its argument that this word cannot be read to mean a

                                  15   depiction of a person under Section 1591(a)(1). Id. at 3 (citing 18 U.S.C. § 1591(a)(2) (“person

                                  16   has not attained the age of 18”); 18 U.S.C. § 1591(e)(2) (“coercion” is “threats of serious harm to

                                  17   or physical restraint against any person”)).

                                  18          Twitter argues further that the cases cited by Plaintiffs in support of their reading of

                                  19   Section 1591(a)(1), United States v. Flanders, 752 F.3d 1317, 1330 (11th Cir. 2014) and United

                                  20   States v. Tollefson, 367 F. Supp. 3d 865, 878-80 (E.D. Wis. 2019), are not on point because in

                                  21   those cases, the court “determined that each defendant violated Section 1591(a)(1) because they

                                  22   procured a person for commercial sex using electronic means, i.e., they used the internet to

                                  23   communicate with the victims and to pay them to engage in recorded sex acts, similar to what the

                                  24   Perpetrators did here.” Id. at 3 (citing Flanders, 752 F.3d at 1330; Tollefson, 367 F. Supp. 3d at

                                  25   878-80). According to Twitter, Flanders and Tollefson “revolved around whether Section 1591

                                  26   covered situations in which the defendant was not physically present during the alleged sex

                                  27   trafficking, not whether the challenged conduct could apply to an object (such as a video) instead

                                  28   of a person.” Id.
                                                                                         25
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 26 of 56




                                   1          Twitter also repeats its argument that Plaintiffs, by their own admission, cannot satisfy the

                                   2   requirement under Section 1591(a) that a defendant must have known that a victim “will in the

                                   3   future [be] cause[d]” to engage in a commercial sex act given that Plaintiffs’ allegations establish

                                   4   that “the venture was over at the time Twitter allegedly refused to remove the Videos from its

                                   5   platform, . . . making it impossible for Twitter to know that its alleged failure to act would likely

                                   6   cause Plaintiffs to engage in commercial sex acts in the future.” Id.

                                   7          Twitter also rejects Plaintiffs’ arguments as to their claim that Twitter is liable as a

                                   8   beneficiary of sex trafficking under Section 1591(a)(2). Id. at 3-10. It again argues that it did not

                                   9   participate in any “venture” for the purposes of this subsection because it was not “associated in

                                  10   fact” with the perpetrators. Id. at 4. Twitter acknowledges that this term is not defined under

                                  11   Section 1591 but argues it is reasonable to look to the RICO cases cited in the Motion to

                                  12   understand its meaning. Id. Twitter reiterates its argument that these cases support the conclusion
Northern District of California
 United States District Court




                                  13   that to be engaged in a “venture” under Section 1591 the participants must have a common

                                  14   purpose, which Plaintiffs fail to allege. Id. Twitter notes that “[t]his construction of ‘venture’ is

                                  15   implicit to the Afyare court’s holding that Section 1591(a)(2) requires proof of a sex trafficking

                                  16   venture and that ‘[t]wo or more people who engage in sex trafficking together are a sex-trafficking

                                  17   venture.’ ” Id. n. 4 (quoting United States v. Afyare, 632 F. App’x 272, 279-86 (6th Cir. 2016)).

                                  18          Moreover, Twitter contends, under Section 1591the common purpose that is alleged must

                                  19   involve the particular sex trafficking venture involving the plaintiff. Id. at 4-5 (citing S.J. v.

                                  20   Choice Hotels Int’l, 473 F. Supp. 3d 147, 154 (E.D.N.Y. 2020); Doe v. Kik, 482 F. Supp. 3d 1242,

                                  21   1251 (S.D. Fla. 2020); J.B. v. G6 Hospitality, LLC, 2020 WL 4901196, at *10 (N.D. Cal. Aug. 20,

                                  22   2020)). Plaintiffs fail to meet this requirement as well, Twitter argues. Id. at 5. Twitter argues

                                  23   further that “[f]inding a venture between Twitter and the Perpetrators based on a standard

                                  24   platform-user relationship also makes no sense considering Twitter’s userbase, which numbers in

                                  25   the hundreds of millions.” Id. at 6 (citing FAC ¶ 23; J.B., 2020 WL 4901196, at *10 (“Craigslist

                                  26   cannot be deemed to have participated in all ventures arising out of each post on its site.”)).

                                  27          Twitter also asserts that Plaintiffs’ claim under Section 1592(a)(2) fails because the FAC

                                  28   does not allege any “active participation” by Twitter, arguing again that Plaintiffs must allege
                                                                                          26
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 27 of 56




                                   1   overt acts by Twitter in furtherance of the venture. Id. According to Twitter, Plaintiffs do not

                                   2   dispute that this is a requirement but instead argue, without authority, that its denial of the requests

                                   3   to remove the Videos was an affirmative act that satisfies this requirement. Id. (citing Opposition

                                   4   at 12). Twitter contends this argument “conflicts with the FAC itself, which is clear that Plaintiffs

                                   5   were allegedly harmed by the failure to immediately remove the Videos.” Id. (citing FAC ¶¶ 124-

                                   6   25). In any event, they assert, Plaintiffs’ argument fails because “Twitter’s failing to act is not

                                   7   ‘affirmative conduct’ ” and “the nine-day removal time frame is not tantamount to an affirmative

                                   8   act on Twitter’s part.” Id. (citing Motion at 14-15 (quoting Geiss v. Weinstein Co. Holdings, LLC,

                                   9   383 F. Supp. 3d 383, 169 (S.D.N.Y. 2019)); Bradley Bergeron v. Monex Deposit Co., 2020 WL

                                  10   6468457, at *6–7 (C.D. Cal. Aug. 18, 2020); Gressett v. Contra Costa Cty., 2013 WL 2156278, at

                                  11   *17 (N.D. Cal. May 17, 2013)). Even if Twitter’s inaction were deemed an overt act, it argues, it

                                  12   would still be insufficient because it did not further the sex trafficking venture. Id. at 6 n. 6
Northern District of California
 United States District Court




                                  13   (citing Kik, 482 F. Supp. 3d at 1251).

                                  14          Twitter reiterates its argument that Plaintiffs’ claim under Section 1591(a)(2) also fails

                                  15   because the FAC does not plead that Twitter knowingly benefited from its participation in

                                  16   Plaintiffs’ alleged sex trafficking. Id. at 7-8. Twitter rejects Plaintiffs’ attempt to distinguish

                                  17   Geiss and Kolbek, cited in the Motion, arguing that “the specific procedural posture and facts of

                                  18   those cases are irrelevant to the legal holding about what the statute requires.” Id. at 7.

                                  19          More importantly, Twitter argues, “the Opposition never explains how Twitter could have

                                  20   received a benefit from Plaintiffs’ alleged sex trafficking when none of the broad allegations

                                  21   regarding how Twitter makes money are connected to what happened to them.” Id. Twitter

                                  22   contends the “FAC does not allege that there were any advertisements, or promoted Tweets

                                  23   associated with the Videos, nor does it allege that Twitter obtained (let alone licensed) any data

                                  24   related to the Videos.” Id. Moreover, it argues, the allegations that Twitter “ ‘continued to

                                  25   distribute the CSAM that it had monetized after’ John Doe #1 and his mother reported it” are not

                                  26   supported by any specific facts and therefore do not raise a plausible inference that Twitter

                                  27   received a benefit from the Videos. Id. at 7-8 (citing Opposition at 8-10 (citing FAC ¶¶ 52-54)).

                                  28          Twitter argues further that the Opposition also “does not provide any other facts that would
                                                                                          27
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 28 of 56




                                   1   establish the ‘causal relationship’ between receipt of a benefit and Twitter’s ‘actual knowledge of

                                   2   that causal relationship.’ ” Id. at 8. Twitter rejects Plaintiffs’ argument that it has satisfied this

                                   3   requirement by alleging that Twitter’s conduct was motivated by the fact that “CSE content is

                                   4   ‘highly sought-after’ on Twitter and Twitter ‘makes significant revenue from the presence,

                                   5   searches, connections, and interactions of such illegal and dangerous material.’ ” Id. at 8 (quoting

                                   6   Opposition at 9 (citing ¶¶ 37, 71, 84))). According to Twitter, “these allegations are not only

                                   7   incorrect, they are conclusory and unsupported.” Id. And to the extent that Plaintiffs point to

                                   8   allegations citing statements about how it monetizes its platform, these allegations are insufficient,

                                   9   Twitter asserts, because they do not establish that Twitter monetizes all public posts and

                                  10   interactions. Id. n. 8 (citing Opposition at 8-9; FAC ¶ 33).

                                  11            Next, Twitter rejects Plaintiffs’ argument that they have satisfied the “actual knowledge”

                                  12   requirement of Section 1591(a)(2) by alleging facts showing “reckless disregard or constructive
Northern District of California
 United States District Court




                                  13   knowledge.” Id. at 9. Twitter argues that this standard is incorrect and that “[c]ourts have

                                  14   repeatedly held that Section 1591(a)(2) requires a defendant to have actual knowledge of the sex

                                  15   trafficking venture involving the plaintiff to constitute a criminal violation suffices for a Section

                                  16   1591(a)(2) violation.” Id. at 9 (citing Kik, 482 F. Supp. 3d at 1251). Twitter contends Plaintiffs

                                  17   also fail to establish in the Opposition that it had actual knowledge as the allegations they point to

                                  18   do not “demonstrate that Twitter understood that Plaintiffs were the victims of sex trafficking and

                                  19   the acts depicted in the Videos were commercial sex acts.” Id. (citing Opposition at 5, 12-14).

                                  20            Twitter concedes that Plaintiffs allege “that John Doe #1 emailed saying Plaintiffs ‘were

                                  21   baited, harassed, and threatened to take these videos,’ ” but contends “that is simply insufficient to

                                  22   establish Twitter’s actual knowledge of the alleged sex trafficking” because “[f]rom John Doe

                                  23   #1’s email Twitter cannot tell whether Plaintiffs were harassed and baited by friends or an adult,

                                  24   for example, and Twitter cannot tell whether the harassment caused them to engage in the sex acts,

                                  25   film them, or share the Videos with others.” Id. at 9-10 (citing Opposition at 13 (citing FAC ¶

                                  26   123)).

                                  27            Twitter reiterates its arguments that Congress intended only to create a narrow exception to

                                  28   Section 230 when it enacted FOSTA. Id. at 10-12. That exception, it contends, was to allow for
                                                                                          28
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 29 of 56




                                   1   the imposition of liability on “websites that ‘have done nothing to prevent the trafficking of

                                   2   children.’ ” Id. at 12 (quoting Opposition at 17-18 (emphasis in Opposition)). Twitter argues

                                   3   that “even according to Plaintiffs’ own allegations, Twitter plainly is not one of those websites.”

                                   4   Id. (citing FAC ¶¶ 42-43, 55-58, 60, 64-65, 128-29).

                                   5          Twitter also rejects Plaintiffs’ argument that CDA § 230 only provides immunity where an

                                   6   ICS removes offensive content, arguing that it is well settled in the Ninth Circuit that Section 230

                                   7   applies whenever a claim is based on an ICS’s decision to publish or remove third-party content.

                                   8   Id. at 12-13 (citing Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521

                                   9   F.3d 1157, 1170–71 (9th Cir. 2008); Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1103 (9th Cir. 2009);

                                  10   Jones v. Dirty World Ent. Recordings LLC, 755 F.3d 398, 406-07 (6th Cir. 2014)). This immunity

                                  11   applies even when an ICS has received notice of the offensive content, Twitter contends. Id. at 14

                                  12   (citing Zeran v. Am. Online, Inc., 129 F.3d 327, 333 (4th Cir. 1997); Doe v. Bates, 2006 WL
Northern District of California
 United States District Court




                                  13   3813758, at *18 (E.D. Tex. Dec. 27, 2006); Igbonwa v. Facebook, Inc., 2018 WL 4907632, at *1,

                                  14   *5-7 (N.D. Cal. Oct. 9, 2018), aff’d, 786 F. App’x 104 (9th Cir. 2019)).

                                  15          Twitter argues that even if Plaintiffs’ claim under Section 1595 is not barred under CDA §

                                  16   230, it fails to state a claim because Plaintiffs have not alleged all the required elements, namely,

                                  17   “that Twitter participated in a venture with the Perpetrator or should have known about Plaintiffs’

                                  18   alleged sex trafficking.” Id. at 14-16. According to Twitter, Plaintiffs’ argument that the FAC is

                                  19   not required to allege a “conspiracy” between Twitter and the sex traffickers is a “red herring.” Id.

                                  20   at 15 (citing Opposition at 14-15). Rather, Twitter contends, its argument is that “pleading a

                                  21   ‘venture’ under Section 1595 required Plaintiffs to allege facts demonstrating ‘a continuous []

                                  22   relationship between the trafficker and the [defendant] such that it would appear that the trafficker

                                  23   and the [defendant] have established a pattern of conduct or could be said to have a tacit

                                  24   agreement.’ ” Id. (quoting J. B., 2020 WL 4901196, at *9 (citing M.A., 425 F. Supp. 3d at 970)).

                                  25   Here, Twitter asserts, the FAC does not allege facts establishing such a continuous relationship.

                                  26   Id.

                                  27          Twitter argues further that “the FAC alleges no facts showing that Twitter ‘should have

                                  28   known’ that the Videos involved sex trafficking conduct – i.e., the exploitation of children for
                                                                                         29
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 30 of 56




                                   1   commercial sex purposes,” despite the arguments in the Opposition to the contrary. Id. at 15-16

                                   2   (citing Motion at 20-21; Reply at 9-10; Opposition at 15). According to Twitter, “[t]he

                                   3   Opposition’s reliance on Twitter’s alleged ‘general knowledge’ of CSE content on its platform

                                   4   also fails because such knowledge does not demonstrate Twitter should have known of what

                                   5   specifically happened to Plaintiffs.” Id. at 16 (citing A.B. v. Hilton Worldwide Holdings Inc., 484

                                   6   F. Supp. 3d 921, 937-38 (D. Oregon 2020)).

                                   7          Twitter reiterates it position that all of Plaintiffs’ remaining claims are barred under CDA §

                                   8   230. Id. at 16-18. Twitter contends Plaintiffs “do not disagree save for their products liability

                                   9   claim.” Id.

                                  10          As to Twitter’s arguments that Plaintiffs have failed to state viable state law claims,

                                  11   Twitter notes that Plaintiffs did not address its arguments related to California Civil Code section

                                  12   1708.85 and contends this claim should therefore be dismissed. Id. at 19.
Northern District of California
 United States District Court




                                  13          Twitter argues as to the products liability claim that Plaintiffs’ reliance on Lemmon v. Snap

                                  14   to argue that CDA § 230 does not immunize Twitter from their products liability claim is

                                  15   misplaced because in that case, the plaintiffs’ claims were based on the use of a “speed filter” and

                                  16   did not, as here, treat the defendant as a publisher of information. Id. at 19-20 (citing 995 F.3d at

                                  17   1087-88).

                                  18          Twitter argues that Plaintiffs’ Opposition fails to establish that they have viable negligence

                                  19   claims because if does not address Twitter’s argument that it owed Plaintiffs no duty. Id. at 20

                                  20   (citing Motion at 23-24; GN Resound A/S v. Callpod, Inc., 2013 WL 1190651, at *5 (N.D. Cal.

                                  21   Mar. 21, 2013)). Nor have Plaintiffs “established that Twitter violated any law or statute that

                                  22   would give rise to a presumption of negligence,” Twitter contends, “and Plaintiffs’ own authority

                                  23   agrees that negligence per se is not an independent claim.” Id.

                                  24          Finally, Twitter argues that the Opposition fails to establish that Plaintiffs have standing on

                                  25   their UCL claim. Id. at 20-21. First, to the extent that the Opposition “seemingly argues that

                                  26   Plaintiffs have standing to bring a UCL claim because they suffered economic injury as a result of

                                  27   the ‘monetization and dissemination of Plaintiffs’ images and likenesses’ by Twitter[,]” Twitter

                                  28   rejects that argument. Id. (citing Opposition at 29-30 (citing Fraley v. Facebook, Inc., 830 F.
                                                                                         30
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 31 of 56




                                   1   Supp. 2d 785, 811 (N.D. Cal. 2011))). According to Twitter, Fraley does not support Plaintiffs’

                                   2   position because in that case, the “plaintiffs alleged that Facebook ‘fail[ed] to compensate them

                                   3   for their valuable endorsement of third-party products and services’ when it took their image and

                                   4   name to create ‘Sponsored Stories.’ ” Id. (quoting 830 F. Supp. 2d at 790). Twitter contrasts the

                                   5   allegations in the FAC, which “alleges that advertisements or promoted Tweets are ‘displayed

                                   6   intermixed between tweets’ ” but does not allege “that Plaintiffs’ image or name was used to

                                   7   endorse any product or used in any advertisement.” Id. at 20-21.

                                   8           Twitter also rejects Plaintiffs’ reliance on its alleged “criminal, aiding and abetting

                                   9   conduct” in support of UCL standing, arguing that this theory (which was raised for the first time

                                  10   in the Opposition) fails because “[a]iding and abetting requires not only knowledge [of the

                                  11   complained of act], but ‘substantial assistance o[r] encouragement’ of another’s tort.” Id. at 21

                                  12   (citing Opposition at 29; quoting Chetal v. Am. Home Mortg., 2009 WL 2612312, at *4 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Aug. 24, 2009)). Plaintiffs have not alleged such facts, Twitter asserts. Id.

                                  14           For these reasons, Twitter asks the Court to dismiss all of Plaintiffs’ claims with prejudice.

                                  15   Id.).

                                  16                4. Amicus Brief
                                  17           In addition to the briefing supplied by the parties, a group of anti-trafficking organizations

                                  18   have submitted an amicus brief addressing Congress’s intent in enacting FOSTA. These

                                  19   organizations contend Congress intended to afford greater protection to victims of online sex

                                  20   trafficking by abrogating the broad immunity afforded under CDA § 230 and urge the Court to

                                  21   reject Twitter’s assertion that it is immune from Plaintiffs’ claims in this case.

                                  22   III.    ANALYSIS
                                  23           A. Legal Standards Under Rule 12(b)(6)
                                  24           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  25   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  26   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  27   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  28   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which
                                                                                         31
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 32 of 56




                                   1   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                   2   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                   3             In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                   4   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                   5   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                   6   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                   7   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                   8   1990). A complaint must “contain either direct or inferential allegations respecting all the material

                                   9   elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                  10   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                  11   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

                                  12   of the elements of a cause of action will not do.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
Northern District of California
 United States District Court




                                  13   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                  14   couched as a factual allegation.’ ” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.

                                  15   265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

                                  16   ‘further factual enhancement.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

                                  17   (alteration in original). Rather, the claim must be “ ‘plausible on its face,’ ” meaning that the

                                  18   plaintiff must plead sufficient factual allegations to “allow [] the court to draw the reasonable

                                  19   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                  20   at 570).

                                  21        B.      The TVPRA Claims (Claims One and Two)
                                  22             Plaintiffs assert two claims against Twitter under the TVPRA – a claim for direct sex

                                  23   trafficking and a claim for beneficiary liability. For the reasons set forth below, the Court finds

                                  24   that Plaintiffs fail to state a claim for direct sex trafficking and therefore does not reach the

                                  25   question of whether that claim is barred under CDA § 230. On the other hand, the Court finds that

                                  26   Plaintiffs state a claim for beneficiary liability under the TVPRA and that Section 230 does not

                                  27   apply to that claim.

                                  28
                                                                                           32
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 33 of 56




                                   1                1. Direct Sex Trafficking

                                   2          Both sides rely on the plain language of Section 1591(a)(1) in support of their arguments

                                   3   relating to the sufficiency of Plaintiffs’ allegations that Twitter engaged in direct sex trafficking in

                                   4   violation of the TVPRA. Twitter argues that the series of verbs in the provision relate to a

                                   5   “person” and that here, Twitter’s alleged conduct relates not to a person but to the Videos.

                                   6   Plaintiffs, on the other hand, points to the words “by any means” in Section 1591(a)(1) in support

                                   7   of their reading of the provision. The Court finds Twitter’s argument more persuasive.

                                   8          Section 1591(a)(1) contains a series of verbs, all of which relate to a “person.” One of the

                                   9   verbs – the word “advertises” – might plausibly be read to fit the allegations in the FAC as a video

                                  10   posted on Twitter could, at least as a matter of grammar, advertise a “person” but Plaintiffs don’t

                                  11   claim that Twitter “advertised” them. The verbs on which Plaintiffs rely (“provides”, “obtains”

                                  12   and “maintains”), on the other hand, do not lend themselves to the reading Plaintiffs suggest and
Northern District of California
 United States District Court




                                  13   Plaintiffs have pointed to no authority that supports their interpretation of Section 1591(a)(1).

                                  14          Plaintiffs’ reliance on United States v. Tollefson, 367 F. Supp. 3d 865, 878-80 (E.D. Wis.

                                  15   2019) to support their reading of Section 1591(a)(1) is misplaced. In that case, the defendant was

                                  16   criminally charged under Section 1591(a)(1) on the basis that he had “solicited” a child using an

                                  17   online chat, which he used to communicate with the victim and to persuade her to create and send

                                  18   him pornographic content using her phone. 367 F. Supp. 3d at 867-68. Section 1591(a)(1)

                                  19   expressly allows for criminal liability where a defendant “solicits by any means a person” and the

                                  20   conduct at issue in that case falls comfortably within that language. Plaintiffs here do not,

                                  21   however, allege any solicitation by Twitter. Therefore, the Court finds that Plaintiffs do not state a

                                  22   claim for direct sex trafficking under Section 1591(a)(1) and does not reach the question of

                                  23   Section 230 immunity as to that claim.

                                  24                2. Beneficiary Liability
                                  25            The more difficult issue is whether Plaintiffs have stated a claim under Section 1591(a)(2)

                                  26   and, if they have, whether Twitter is immune from liability under Section 230 on that claim. To

                                  27   decide these questions, the Court must grapple with three primary issues. First, how stringent is

                                  28   the mens rea requirement as to Twitter’s knowledge of whether Plaintiffs were victims of sex
                                                                                          33
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 34 of 56




                                   1   trafficking. Second, what must be alleged to show that Twitter participated in a “venture.”

                                   2   Finally, what must be alleged to show that Twitter received a benefit from the sex trafficking

                                   3   venture and that the benefit motivated its conduct. As to all three questions, Twitter urges the

                                   4   Court to adopt the stringent requirements for establishing a criminal violation under Section

                                   5   1591(a). The Court concludes, however, that Twitter’s arguments are at odds with the plain

                                   6   language of FOSTA and the case law addressing the requirements for establishing civil liability

                                   7   under Section 1595.

                                   8             Although the post-FOSTA case law addressing the requirements of Section 1595 and

                                   9   1591(a)(2) as they relate to third-party content and ICS providers is scant, a series of cases in

                                  10   which victims of sex trafficking have sought to impose civil liability against hotel chains shed

                                  11   light on the pleading requirements for such claims in other contexts. In those cases, courts have

                                  12   addressed the significance of the fact that the “language of § 1591 differs from the language of §
Northern District of California
 United States District Court




                                  13   1595” in that “the former does not have a constructive knowledge element manifested by ‘should

                                  14   have known’ language.” M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 969

                                  15   (S.D. Ohio 2019). In M.A., and in a number of cases that have adopted the reasoning of that case,

                                  16   the court “rejected the application of the criminal definition to civil claims under the TVPRA.”

                                  17   A.B. v. Hilton Worldwide Holdings Inc., 484 F. Supp. 3d 921, 937 (D. Or. 2020) (citing M.A. 425

                                  18   F. Supp. 3d at 969 (S.D. Ohio 2019); A.B. v. Marriott Int'l, Inc., 455 F.Supp.3d 171, 186–88 (E.D.

                                  19   Pa. 2020); B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL 4368214 at *3 (N.D. Cal. July 30,

                                  20   2020)).

                                  21             In M.A., the plaintiff was a victim of sex trafficking that occurred at hotels owned by the

                                  22   defendant and she sued under Sections 1595 and 1591(a)(2). Her claims were based on the theory

                                  23   that the hotel chain benefited from the rental of the rooms where she was trafficked and knew or

                                  24   should have known that trafficking was occurring there based on various signs of sex trafficking

                                  25   that should have been obvious to hotel staff. 425 F. Supp. 3d at 962. The court found that the

                                  26   plaintiff adequately alleged that the hotel chain benefited from the sex trafficking based on the

                                  27   rental of its rooms. Id. at 965. It further found that she alleged sufficient facts to show that it

                                  28   “knew or should have known” that the venture was engaged in sex trafficking, applying the looser
                                                                                          34
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 35 of 56




                                   1   knowledge requirement of Section 1595 rather than the knowledge requirement that applies to

                                   2   criminal claims under Section 1591(a)(2). Id. at 968. It cited both to allegations that there were

                                   3   obvious signs of sex trafficking that hotel staff should have recognized and that the hotel chain

                                   4   was “on notice about the prevalence of sex trafficking generally at their hotels and failed to take

                                   5   adequate steps to train staff in order to prevent its occurrence.” Id. at 969.

                                   6          Next, the M.A. court addressed what the plaintiff was required to allege to meet the

                                   7   “participation in a venture” requirement of Section 1595. Like Twitter here, the defendant in

                                   8   M.A. “rel[ied] extensively on United States v. Afyare, 632 F. App’x 272 (6th Cir. 2016), which

                                   9   addresses the meaning of ‘participation in a venture’ under § 1591.” Id. at 968. As the M.A. court

                                  10   explained, “[i]n Afyare, a panel of the Sixth Circuit affirmed the district court’s finding that §

                                  11   1591(a)(2) ‘require[s] that a defendant actually participate and commit some ‘overt act’ that

                                  12   furthers the sex trafficking aspect of the venture.’ ” Id. (quoting Afyare, 632 F. App’x at 286).
Northern District of California
 United States District Court




                                  13   Thus, under Section 1591, “the venture had to be a sex-trafficking venture and the ‘participation’

                                  14   had to be an ‘overt act’ that furthers the sex trafficking aspect of the venture.’ ” Id. (quoting

                                  15   Afyare, 632 F. App’x at 286). Further, Afyare held that under Section 1591 a defendant had to be

                                  16   “ ‘associated for the purpose of furthering the sex trafficking.’ ” Id. The court in M.A. found,

                                  17   however, that this criminal standard did not apply to the plaintiff’s civil claim under Section 1595,

                                  18   concluding that a defendant “need not have actual knowledge of the sex trafficking in order to

                                  19   have participated in the sex trafficking venture for civil liability under the TVPRA, otherwise the

                                  20   ‘should have known’ language in § 1595(a) would be meaningless.” Id. at 971. It further found

                                  21   that the alleged acts and omissions of the hotel chain in that case were sufficient to allege

                                  22   “participation in a venture” under Section 1595. Id.

                                  23          The M.A. court’s interpretation of Section 1595 and the meaning of “participation in a

                                  24   venture” under that section was based on the following statutory analysis:

                                  25                  Some Defendants have relied on the definition of “participation in a
                                                      venture” supplied in § 1591(e)(4). Generally, “there is a natural
                                  26                  presumption that identical words used in different parts of the same
                                                      act are intended to have the same meaning.” Atlantic Cleaners &
                                  27                  Dyers v. United States, 286 U.S. 427, 433, 52 S.Ct. 607, 76 L.Ed.
                                                      1204 (1932). But this presumption does not apply where “there is such
                                  28                  variation in the connection in which the words are used as reasonably
                                                                                          35
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 36 of 56



                                                      to warrant the conclusion that they were employed in different parts
                                   1                  of the act with different intent.” Id. Here, § 1591(e) purports to only
                                                      apply to “this section,” i.e., § 1591. See, e.g., Gilbert v. United States
                                   2                  Olympic Committee, No. 18-cv-00981-CMA-MEH, 2019 WL
                                                      1058194, at *9, *10 (D. Colo. Mar. 6, 2019) (noting that “there are
                                   3                  persuasive reasons to conclude ... that the term ‘venture’ is defined
                                                      differently in § 1591(a)(2) than it is in § 1589(b)” and “neither §§
                                   4                  1589 nor 1595 define ‘venture’ ”).
                                   5                  In addition to the language in § 1591(e) limiting the definitions to that
                                                      section, applying the definition of “participation in a venture”
                                   6                  provided for in § 1591(e) to the requirements under § 1595 would
                                                      void the “known or should have known” language of § 1595. Such a
                                   7                  construction would violat[e] the “ ‘cardinal principle of statutory
                                                      construction’ that ‘a statute ought, upon the whole, to be construed so
                                   8                  that, if it can be prevented, no clause, sentence, or word shall be
                                                      superfluous, void, or insignificant.’ ” TRW Inc. v. Andrews, 534 U.S.
                                   9                  19, 31, 122 S.Ct. 441, 151 L.Ed.2d 339 (2001) (quoting Duncan v.
                                                      Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001)).
                                  10                  Section 1591(e)(4) provides the following definition of “participation
                                                      in a venture”: “knowingly assisting, supporting, or facilitating a
                                  11                  violation of subsection (a)(1).” The term “participation in a venture”
                                                      in § 1591 thus imports a state of mind requirement—the participation
                                  12                  must be “knowing.” Although § 1591(a)(2) also criminalizes some
Northern District of California




                                                      action taken with less than actual knowledge, that is, “reckless
 United States District Court




                                  13                  disregard, such “reckless disregard” provision applies only to the
                                                      requirement “that means of force, threats of force, fraud, coercion
                                  14                  described in subsection (e)(2), or any combination of such means will
                                                      be used to cause the person to engage in a commercial sex act, or that
                                  15                  the person has not attained the age of 18 years and will be caused to
                                                      engage in a commercial sex act.” § 1591 (a). It does not lessen the
                                  16                  scienter requirement of actual knowledge as to participation or the
                                                      venture’s true ends.
                                  17

                                  18   425 F. Supp. 3d 959, 969–70. The court therefore concluded that “ ‘participation’ under § 1595

                                  19   does not require actual knowledge of participation in the sex trafficking itself.” Id. at 970.

                                  20          The court in M.A. went on to find that “[i]n the absence of a direct association, “the

                                  21   plaintiff could adequately allege participation under Section 1595 only by alleging facts showing

                                  22   “a continuous business relationship between the trafficker and the hotels such that it would appear

                                  23   that the trafficker and the hotels have established a pattern of conduct or could be said to have a

                                  24   tacit agreement.” Id. The court found that the plaintiff met this requirement by alleging that the

                                  25   defendant rented rooms to people it knew or should have known were engaged in sex trafficking.

                                  26   Id.

                                  27          District courts, including in this district, have found the statutory analysis in M.A.

                                  28   supporting its interpretation of Section 1595 to be persuasive. In B.M. v. Wyndham Hotels &
                                                                                         36
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 37 of 56




                                   1   Resorts, Inc., Judge Freeman stated, “The Court agrees with the statutory construction analysis in

                                   2   M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 969 (S.D. Ohio 2019), adopted by

                                   3   Judge Orrick in J.C. v. Choice Hotels Int'l, Inc., No. 20-CV-00155-WHO, 2020 WL 3035794, at

                                   4   *1, n. 1 (N.D. Cal. June 5, 2020) that applying the ‘participation in a venture’ definition from the

                                   5   criminal liability section of the TVPRA to the civil liability section of the TVPRA, ‘would void

                                   6   the “should have known” language in the civil remedy’ and ‘[t]his violates the “cardinal principle

                                   7   of statutory construction that a statute ought, upon the whole, to be construed so that, if it can be

                                   8   prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.” ’ ” No. 20-

                                   9   CV-00656-BLF, 2020 WL 4368214, at *3 (N.D. Cal. July 30, 2020) (quoting J.C. v. Choice

                                  10   Hotels Int’l, Inc., 2020 WL 3035794, at *1, n. 1 (quoting M.A. v. Wyndham Hotels & Resorts, Inc.,

                                  11   425 F. Supp. 3d at 969)).3 Thus, in B.M., the court concluded that the plaintiff was “not required

                                  12   to allege an overt act in furtherance of or actual knowledge of a sex trafficking venture in order to
Northern District of California
 United States District Court




                                  13   sufficiently plead her section 1595 civil liability claim” based on beneficiary liability under

                                  14   Section 1591(a)(2) against parent companies that owned hotels where the plaintiff was the victim

                                  15   of sex trafficking. Id.

                                  16          The undersigned also finds the reasoning and analysis of M.A. to be persuasive and

                                  17   therefore concludes that as a general matter, where a plaintiff seeks to impose civil liability under

                                  18   Section 1595 based on a violation of Section 1591(a)(2), not only does the “known or should have

                                  19   known” language of Section 1595 apply (rather than the actual knowledge standard of Section

                                  20   1591(a)) but such a claim also does not require that a plaintiff demonstrate an overt act that

                                  21   furthered the sex trafficking aspect of the venture in order to satisfy the “participation in a

                                  22   venture” requirement.

                                  23

                                  24   3
                                        Twitter misrepresents the holding of B.M. when it states in its briefs that the court in that case
                                  25   followed Afyare. See Motion at 13 (citing B.M. with parenthetical stating that the case “analyz[ed]
                                       the elements of a Section 1591 violation and follow[ed] Afyare”); see also Reply at 6 n. 5 (stating
                                  26   that “Afyare is the seminal decision interpreting the term ‘participation in a venture’ under Section
                                       1591(a)(2) and its reasoning has been cited approvingly by numerous courts, including this Court”
                                  27   and citing B.M.). In B.M., Judge Freeman expressly held that while the prosecution in a criminal
                                       case brought under Section 1591(a)(2) must under Afyare “prove that the defendant actually
                                  28   participated in a sex-trafficking venture[,]” the standard from criminal cases does not apply to
                                       civil claims under Section 1595.
                                                                                         37
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 38 of 56




                                   1          The hotel line of cases, however, does not answer the question of whether the same

                                   2   standards apply where a civil claim is asserted under Section 1591(a)(2) against an ICS provider

                                   3   and thus (arguably) falls within the ambit of Section 230 immunity. This issue was recently

                                   4   addressed in Doe v. Kik Interactive, Inc., 482 F. Supp. 3d 1242, 1244 (S.D. Fla. 2020), on which

                                   5   Twitter relies. In that case, the defendant was a web-based interactive service called Kik that

                                   6   offered a messaging service that was marketed to teens and young adults. The plaintiff alleged

                                   7   that numerous adult male users of Kik “solicited her and convinced her to take and send them

                                   8   sexually graphic pictures of herself using Kik”; that these adult males sent her sexually explicit

                                   9   photographs via Kik”; that “her father found the photographs on her cellphone and computer tablet

                                  10   and reported the incidents to the police”; that there had been “multiple instances where adult users

                                  11   of Kik ha[d] used the service to contact and solicit sexual activity with minors, with some of those

                                  12   contacts resulting in death of the minors”; and that the defendants knew “that sexual predators
Northern District of California
 United States District Court




                                  13   use[d] its service to prey on minors but have failed to provide any warnings or enact policies to

                                  14   protect minors from such abuses.” Kik, 482 F. Supp. 3d at 1244. The plaintiff sued Kik’s owner,

                                  15   seeking to impose beneficiary liability under Section 1595 based on alleged violations of Section

                                  16   1591(a)(2) and the defendant brought a motion to dismiss asserting that it was immune under

                                  17   CDA § 230 and that the plaintiff failed to state a claim under Section 1595(a). Id. at 1244-1245.

                                  18          In addressing what the plaintiff was required to allege to fall under the FOSTA exemption

                                  19   to CDA § 230, the court in Kik acknowledged that in the context of sex trafficking at hotels, courts

                                  20   have found that plaintiffs need not satisfy the definitions that apply to criminal prosecutions under

                                  21   Section 1591(a) to establish civil liability under Section 1595(a) but concluded that under FOSTA,

                                  22   a plaintiff who asserts such a claim against an interactive computer service is required to satisfy

                                  23   those more demanding requirements. Id. at 1248-51.

                                  24          The court in Kik reasoned as follows:

                                  25                  Significantly, because the hotel defendants were not interactive
                                                      computer service providers, neither FOSTA nor CDA immunity were
                                  26                  considered. The present case presents a different scenario, because
                                                      Congress – in balancing the needs of protecting children and
                                  27                  encouraging “robust Internet communication” – enacted a statute
                                                      protecting interactive computer service providers from liability for
                                  28                  their users’ content and conduct. If it were not for FOSTA,
                                                                                        38
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 39 of 56



                                                      Defendants in this case would be completely immune from liability
                                   1                  under the CDA. 47 U.S.C. § 230(c)(5); MySpace, 528 F.3d 413.
                                   2                  To resolve Defendants’ Motion to Dismiss, this Court must consider
                                                      the extent to which FOSTA has affected the immunity provided by
                                   3                  the CDA. Again, FOSTA states that “[n]othing in this section (other
                                                      than subsection (c)(2)(A)) shall be construed to impair or limit ... any
                                   4                  claim in a civil action under section 1595 of Title 18, if the conduct
                                                      underlying the claim constitutes a violation of section 1591 of that
                                   5                  title.” 47 U.S.C. § 230(e)(5)(A) (emphasis added). Plaintiff argues
                                                      that as a result of FOSTA, “the exacting standard of ‘actual
                                   6                  knowledge’ and ‘overt act’ employed in a criminal prosecution under
                                                      § 1591 is replaced by [a] ‘constructive knowledge’ standard when a
                                   7                  civil recovery is sought under the TVPA.” (DE [29], p. 21). But this
                                                      argument would have the Court disregard the plain language and
                                   8                  structure of FOSTA. “A statute should be interpreted so that no words
                                                      shall be discarded as meaningless, redundant, or mere surplusage.”
                                   9                  United States v. DBB, Inc., 180 F.3d 1277, 1285 (11th Cir. 1999)
                                                      (quotation omitted).
                                  10
                                                      Defendants argue that the Congressional history of FOSTA shows
                                  11                  that Congress only intended to create a narrow exception to the CDA
                                                      for “openly malicious actors such as Backpage where it was plausible
                                  12                  for a plaintiff to allege actual knowledge and overt participation.” (DE
Northern District of California
 United States District Court




                                                      [33], p. 5) and that a finding of actual knowledge and overt
                                  13                  participation in a venture of sexual trafficking is required to defeat
                                                      CDA immunity. This is consistent with the language of FOSTA. By
                                  14                  its terms, FOSTA did not abrogate CDA immunity for all claims
                                                      arising from sex trafficking; FOSTA permits civil liability for
                                  15                  websites only “if the conduct underlying the claim constitutes a
                                                      violation of section 1591.” And section 1591 requires knowing and
                                  16                  active participation in sex trafficking by the defendants. Afyare, 632
                                                      Fed. Appx. at 286; see also Geiss v. Weinstein Co. Holdings, LLC,
                                  17                  383 F. Supp. 3d 156, 169 (S.D. N.Y. 2019) (“aiders and abettors of
                                                      sex trafficking are liable under the TVPA only if they knowingly
                                  18                  ‘benefit[ ], financially or by receiving anything of value from
                                                      participating in a venture which has engaged in’ sex trafficking”)
                                  19                  (quoting 18 U.S.C. § 1591(a)); Noble v. Weinstein, 335 F. Supp. 3d
                                                      504, 524 (S.D. N.Y. 2018) (“Plaintiff must allege specific conduct
                                  20                  that furthered the sex trafficking venture. Such conduct must have
                                                      been undertaken with the knowledge, or in reckless disregard of the
                                  21                  fact, that it was furthering the alleged sex trafficking venture. In other
                                                      words, some participation in the sex trafficking act itself must be
                                  22                  shown.”).
                                  23   Id. at 1250–51 (emphasis in original). The court went on to conclude that the plaintiff in that case

                                  24   had not pled a violation under Section 1591(a)(2) under the definitions and requirements that

                                  25   apply to criminal claims and therefore, that her claim did not fall within FOSTA’s exemption to

                                  26   Section 230 immunity. Id. at 1251.

                                  27          The undersigned respectfully disagrees with the Kik court’s analysis. In construing a

                                  28   statute, the Court starts with the language of the statute. Bailey v. United States, 516 U.S. 137,
                                                                                         39
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 40 of 56




                                   1   145 (1995) (“We start, as we must, with the language of the statute.”). The Supreme Court has

                                   2   instructed, however, that context also matters and therefore, courts should “consider not only the

                                   3   bare meaning of the word but also its placement and purpose in the statutory scheme.” Id.

                                   4   Further, where a statute is “remedial,” it “should be liberally construed.” Peyton v. Rowe, 391 U.S.

                                   5   54, 65 (1968). There is no question that FOSTA is a remedial statute in that it carves out

                                   6   exceptions to CDA § 230 immunity, thereby affording remedies to victims of sex trafficking that

                                   7   otherwise would not have been available. Moreover, the broader statutory framework suggests

                                   8   that the Kik court’s reading of FOSTA improperly adopted the most restrictive possible reading of

                                   9   that provision when there is an equally (or more) plausible reading of the plain language of

                                  10   FOSTA.

                                  11           FOSTA consists of two clauses, with the first clause (“[n]othing in this section . . . shall be

                                  12   construed to impair or limit . . . any claim in a civil action under section 1595 of Title 18”)
Northern District of California
 United States District Court




                                  13   modified by the second clause (“if the conduct underlying the claim constitutes a violation of

                                  14   section 1591 of that title”). 47 U.S.C. § 230(e)(5)(A). The Kik court concluded that the second

                                  15   clause, on its face, not only limits civil claims that fall outside of CDA § 230 immunity to claims

                                  16   asserted under Section 1591 but that it also allows for liability on only a subset of the civil claims

                                  17   that may be brought under Sections 1595 and 1591, namely, those that can meet the more stringent

                                  18   burden that applies to criminal prosecutions under Section 1591. The implication of this reading

                                  19   is that a sex trafficking victim who seeks to impose civil liability on an ICS provider on the basis

                                  20   of beneficiary liability faces a higher burden than a victim of sex trafficking who seeks to impose

                                  21   such liability on other types of defendants. Had Congress intended such a limitation on Section

                                  22   1595 liability as applied to interactive computer services, it could have clearly stated as much, but

                                  23   it did not do so.

                                  24           Furthermore, the more natural reading of the second phrase of Section 230(e)(5)(A) is

                                  25   simply that it creates an exemption to Section 230 immunity for civil sex trafficking claims under

                                  26   Section 1591 and not as to other sections of Title 18 that can give rise to civil liability under

                                  27   Section 1595. In particular, Section 1595 is found in Chapter 77 of Title 18, entitled “Peonage,

                                  28   Slavery, and Trafficking in Persons,” and creates civil liability for “[a]n individual who is a victim
                                                                                         40
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 41 of 56




                                   1   of a violation of this chapter.” 18 U.S.C. § 1595(a) (emphasis added). As the title of the chapter

                                   2   suggests, it prohibits a host of conduct including “hold[ing] or return[ing] any person to a

                                   3   condition of peonage” (§ 1581), “[e]nticement into slavery” (§ 1583), and “benefit[ing],

                                   4   financially or . . . receiving anything of value, from participation in a venture which has engaged

                                   5   in the providing or obtaining of [forced] labor” (§ 1589). This more straightforward reading does

                                   6   not limit FOSTA’s exemption to a narrow subset of civil sex trafficking claims but rather, makes

                                   7   available to victims of sex trafficking the same civil remedies against an ICS provider under

                                   8   Section 1591(a)(2) as are available in cases involving other types of defendants. The Court finds

                                   9   that this reading is consistent with the broad language used in the first clause of FOSTA as well as

                                  10   the remedial purpose of FOSTA.4

                                  11          Nor does the undersigned find persuasive the Kik court’s finding that the legislative history

                                  12   supports its interpretation of FOSTA. The two isolated statements cited by the Kik court provide
Northern District of California
 United States District Court




                                  13   little guidance as to the very specific question of statutory interpretation presented here. Further,

                                  14

                                  15   4
                                         At oral argument, Twitter argued, for the first time, that the narrow interpretation of FOSTA
                                  16   adopted in Kik is also consistent with 47 U.S.C. § 230(e)(5)(B), which provides that Section 230
                                       should not be construed to “impair or limit . . . any charge in a criminal prosecution brought under
                                  17   State law if the conduct underlying the charge would constitute a violation of section 1591 of Title
                                       18.” 47 U.S.C. § 230(e)(5)(B) (emphasis added). The emphasized phrase mirrors the one used in
                                  18   47 U.S.C. § 230(e)(5)(A), permitting claims under Section 1595 “if the conduct underlying the
                                       claim constitutes a violation of section 1591 of that title.” According to Twitter, to the extent that
                                  19   subsection (B) presumably was intended to exempt state law criminal prosecutions only if the
                                       higher mens rea requirement of Section 1591 is satisfied, the same meaning must be given to this
                                  20   phrase in subsection (A). Thus, Twitter contends, subsection (A) must limit civil liability under
                                       Section 1595 to claims that meet the requirements for criminal liability under Section 1591. The
                                  21   Court does not find this argument persuasive. First, the Court notes that the Kik court did not rely
                                       on this line of reasoning. More importantly, there is no authority one way or the other as to
                                  22   whether subsection (B) permits a state law criminal prosecution for sex trafficking to be brought
                                       against an ICS provider under a statute with a less stringent mens rea requirement than has been
                                  23   found to apply to Section 1591(a) claims. Thus, the language of subsection (B) provides little
                                       guidance in resolving the proper construction of subsection (A). Finally, as the court in M.A.
                                  24   explained, there are exceptions to the general presumption that words have the same meaning in a
                                       statute. 425 F. Supp. 3d at 969 (“[T]his presumption does not apply where ‘there is such variation
                                  25   in the connection in which the words are used as reasonably to warrant the conclusion that they
                                       were employed in different parts of the act with different intent.’ ”(quoting Atlantic Cleaners &
                                  26   Dyers v. United States, 286 U.S. 427, 433 (1932)). Even assuming that subsection (B) was not
                                       intended to allow state sex trafficking prosecutions of an ICS provider under state statutes with a
                                  27   lower mens rea requirement than exists for federal criminal prosecutions, that is a very different
                                       matter than allowing civil claims for sex trafficking under a federal law, namely, Section 1595,
                                  28   that expressly lowered the mens rea requirement for such claims. Therefore, the Court rejects
                                       Twitter’s reliance on subsection (B) in support of its restrictive reading of FOSTA.
                                                                                          41
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 42 of 56




                                   1   the parties and amici have pointed to numerous statements in the legislative history, often seeming

                                   2   to support conflicting conclusions, highlighting the risks of relying on statements made prior to

                                   3   passage of a bill to interpret the statute that was actually enacted. Here, the Court concludes that

                                   4   this issue is better resolved on the basis of the language of FOSTA as it fits with the broader

                                   5   statutory framework of the TVPRA.

                                   6          For these reasons, the Court concludes that Plaintiffs’ Section 1595 claim against Twitter

                                   7   based on alleged violation of Section 1591(a)(2) is not subject to the more stringent requirements

                                   8   that apply to criminal violations of that provision. Having reached that conclusion, the Court now

                                   9   must address whether Plaintiffs have adequately alleged: 1) that Twitter knowingly participated in

                                  10   a venture; 2) that it received a benefit from its participation; and 3) it knew or should have known

                                  11   that Plaintiffs were victims of sex trafficking.

                                  12                    a. Participation in a Venture
Northern District of California
 United States District Court




                                  13          A “venture” is defined as “any group of two or more individuals associated in fact.” 18

                                  14   U.S.C. § 1591(e)(6). As discussed above, Plaintiffs are not required to allege an “overt act” of

                                  15   participation in the sex trafficking itself. Nor does “ ‘participation’ under § 1595 . . . require

                                  16   actual knowledge of participation in the sex trafficking itself.” M.A., 425 F. Supp. 3d at 970.

                                  17   Nonetheless, to the extent that Plaintiffs allege that Twitter has participated in a sex trafficking

                                  18   venture “by allowing Twitter to become a safe haven and a refuge for, ‘minor attracted people,’

                                  19   human traffickers, and discussion of ‘child sexual exploitation as a phenomenon,’ to include trade

                                  20   and dissemination of sexual abuse material[,]” FAC ¶ 9, they must “allege at least a showing of a

                                  21   continuous business relationship between the trafficker and [Twitter] such that it would appear

                                  22   that the trafficker and [Twitter] have established a pattern of conduct or could be said to have a

                                  23   tacit agreement.” Id. Thus, for example, in M.A., this element was sufficiently alleged because

                                  24   the plaintiff alleged “that Defendants rented rooms to people it knew or should have known were

                                  25   engaged in sex trafficking.” Id.5

                                  26
                                  27
                                       5
                                         In the Motion, Twitter misstates the facts of M.A., stating that in that case “the court found a
                                       ‘venture’ because the plaintiff alleged she saw the beneficiary defendant and her trafficker
                                  28   exchanging high-fives . . . while speaking about ‘getting this thing going again.’” Motion at 13.
                                       Actually, these are the facts of Ricchio v. McLean, 853 F.3d 553 (1st Cir. 2017), a case which the
                                                                                        42
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 43 of 56




                                   1          The Court concludes that Plaintiffs’ allegations are sufficient to meet this requirement. In

                                   2   addition to the general allegations that Twitter enables sex trafficking on its platform, see, e.g.,

                                   3   FAC ¶¶ 58-59 (alleging Twitter makes it hard for users to report CSAM and has received a lower

                                   4   rating than other platforms for its reporting structure); 61 (“Twitter permits large amounts of

                                   5   human trafficking and commercial sexual exploitation material on its platform, despite having

                                   6   both the ability to monitor it, and actual and/or constructive knowledge of its posting on the

                                   7   platform”); ¶¶ 64-69 (alleging that the number of reports by Twitter to the National Center on

                                   8   Missing and Exploited Children (“NCMEC”) of apparent child sexual abuse material on its

                                   9   platform is low compared to what other platforms report); ¶¶ 74-79 (alleging that Twitter hashtags

                                  10   help users find CSAM and that it rarely removes hashtags it knows are associated with CSAM); ¶¶

                                  11   80-84 (alleging that Twitter’s search suggestion feature makes it easier for users to find CSAM),

                                  12   Plaintiffs also include specific allegations that support an inference that Twitter participated in a
Northern District of California
 United States District Court




                                  13   “venture” involving these Plaintiffs.

                                  14          In particular, the FAC alleges that Twitter was specifically alerted that the Videos

                                  15   contained sexual images of children obtained without their consent on several occasions but either

                                  16   failed or refused to take action. First, John Doe # 1 and his mother both allegedly reported the

                                  17   CSAM through Twitter’s content reporting interface. FAC ¶¶ 110, 112. Further, when Twitter

                                  18   responded to John Doe #1’s complaint by asking for further information, John Doe #1 sent Twitter

                                  19   a copy of his driver’s license (reflecting that he was a minor) and stated in his responses that the

                                  20   Videos had been taken three years before “from harassment and being threatened” and that a

                                  21   police report had been filed. FAC ¶ 114. John Doe #1’s mother allegedly made two more

                                  22   complaints, including one specifically complaining about the user account @StraightBross, which

                                  23   was one of the accounts that provided links to the videos.” FAC ¶ 115. Subsequently, after

                                  24   receiving only form responses, John Doe #1’s mother emailed Twitter to inquire about the status

                                  25   of the complaints. FAC ¶ 119.

                                  26          Two days later, Twitter allegedly sent John Doe #1 a response stating, “We’ve reviewed

                                  27

                                  28
                                       court in M.A. found was consistent with its own conclusions.
                                                                                       43
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 44 of 56




                                   1   the content, and didn’t find a violation of our policies, so no action will be taken at this time.” Id.

                                   2   ¶ 120. John Doe #1 allegedly responded as follows:

                                   3                  What do you mean you don’t see a problem? We both are minors right
                                                      now and were minors at the time these videos were taken. We both
                                   4                  were 13 years of age. We were baited, harassed, and threatened to
                                                      take these videos that are now being posted without our permission.
                                   5                  We did not authorize these videos AT ALL and they need to be taken
                                                      down. We have a case number with the [Law Enforcement Agency]
                                   6                  for these videos and this incident. Please remove this video ASAP and
                                                      any videos linked to this one. There is a problem with these videos
                                   7                  and they are going against my legal rights and they are again at (sic)
                                                      the law to be on the internet. (capitalized emphasis in original).
                                   8

                                   9   FAC ¶ 123. The Videos allegedly remained on Twitter another seven days. FAC ¶ 124. Notably,

                                  10   Plaintiffs also allege that the user account @StraightBross, one of the accounts that allegedly

                                  11   posted the Videos, had been the subject of a citizen complaint in December 2019 alerting Twitter

                                  12   that this account carried links to “OBVIOUS CHILD PORN” but no action was taken on that
Northern District of California
 United States District Court




                                  13   complaint. FAC ¶ 101.

                                  14          The Court finds that these allegations are sufficient to allege an ongoing pattern of conduct

                                  15   amounting to a tacit agreement with the perpetrators in this case to allow them to post videos and

                                  16   photographs it knew or should have known were related to sex trafficking without blocking their

                                  17   accounts or the Videos. Therefore, Plaintiffs have adequately alleged participation in a venture

                                  18   under Section 1595 in support of their beneficiary liability claim against Twitter. 6

                                  19                    b. Receipt of a Benefit
                                  20          “To state a claim under a section 1595(a) beneficiary theory,” Plaintiffs “must allege facts

                                  21   from which the Court can reasonably infer that” Twitter “knowingly benefit[ted] financially or by

                                  22   receiving anything of value[.]” B.M. at *4. In B.M., the court rejected the defendant’s argument

                                  23   that the “ ‘benefit’ must derive directly from, and be knowingly received in exchange for,

                                  24

                                  25   6
                                         The Court rejects Twitter’s argument that the venture was already over when the Videos were
                                  26   posted on Twitter and therefore Plaintiffs have not adequately alleged that Twitter knew that
                                       Plaintiffs would, in the future, be victims of sex trafficking as a result of Twitter’s conduct. At oral
                                  27   argument, Twitter conceded that the posting of child pornography is a commercial sex act. Thus,
                                       regardless of when the Videos were created, the allegations that the Videos were being retweeted
                                  28   on a massive scale while they remained on the Twitter platform raise a plausible inference that
                                       Twitter’s failure to remove the Videos would result in future commercial sex trafficking.
                                                                                          44
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 45 of 56




                                   1   participating in a sex-trafficking venture[,]” finding that this approach improperly “reads a

                                   2   requirement for ‘actual knowledge’ of criminal sex trafficking into the civil statute, [and] read[s]

                                   3   out the ‘should have known’ language.” Id. Instead, the court found that “[t]he ‘knowingly

                                   4   benefit’ element of section 1595 ‘merely requires that Defendant knowingly receive a financial

                                   5   benefit’ ” from its relationship with the sex trafficker. Id. (citing H.H. v. G6 Hosp., LLC, No.

                                   6   2:19-CV-755, 2019 WL 6682152, at *2 (S.D. Ohio Dec. 6, 2019). The undersigned agrees that

                                   7   this is the correct standard and finds that Plaintiffs’ allegations are sufficient as to this

                                   8   requirement.

                                   9           First, contrary to Twitter’s repeated assertions, the FAC contains detailed allegations about

                                  10   how Twitter monetizes content, including CSAM, through advertising, sale of access to its API,

                                  11   and data collection. FAC ¶¶ 25, 30-41, 50-54. It further alleges that searching for hashtags that are

                                  12   known to relate to CSAM brings up promoted links and advertisements, offering a screenshot of
Northern District of California
 United States District Court




                                  13   advertising that appeared in connection with one such hashtag. FAC ¶ 76. Plaintiffs also

                                  14   specifically allege that the Videos of Plaintiffs were “monetized by Twitter and it receive financial

                                  15   benefit from [their] distribution on its platform.” FAC ¶ 196. While Twitter dismisses this

                                  16   allegation as conclusory, it is supported by allegation that the Videos were “viewed at least

                                  17   167,000 times and retweeted 2,220 times for additional views,” FAC ¶195, and that “[t]he videos

                                  18   remained live approximately another seven days, resulting in substantially more views and

                                  19   retweets.” FAC ¶ 125. Read together, these allegations support a plausible inference that the

                                  20   Videos of Plaintiffs generated advertising and attracted users, both of which benefited Twitter.

                                  21           The Court is not persuaded that either Geiss or Kolbek, cited by Twitter, requires a

                                  22   contrary result. In Geiss, the court concluded that officers who worked at the company of film

                                  23   producer Harvey Weinstein could not be held liable on the basis of beneficiary liability under

                                  24   Section 1591(a)(2) simply because they received a benefit from working for the company where

                                  25   that benefit was unrelated to any conduct that facilitated the alleged sex trafficking by Weinstein.

                                  26   383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019). The court reasoned that “there must be a causal

                                  27   relationship between affirmative conduct furthering the sex-trafficking venture and receipt of a

                                  28   benefit, with actual or, in the civil context, constructive knowledge of that causal relationship.” Id.
                                                                                           45
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 46 of 56




                                   1   Here, Plaintiffs allege that the benefit – increased advertising revenue and users – was the result of

                                   2   allowing the Videos to remain on Twitter, allowing for tens of thousands of views and retweets of

                                   3   the Videos. Therefore, Geiss is not on point.

                                   4          Twitter’s reliance on Kolbek v. Twenty First Century Holiness Tabernacle Church, Inc.,

                                   5   No. 10-CV-4124, 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013) is also misplaced. In that

                                   6   case, the plaintiffs had been forced as children to become “spiritual wives” of a church leader and

                                   7   brought claims against various defendants, including the church, for sex trafficking in violation of

                                   8   Section 1595, alleging that they had benefited from the sex trafficking under Section 1591(a)(2).

                                   9   The court concluded that there was no evidence that the defendants were compensated for the

                                  10   sexual abuse and therefore, that plaintiffs failed to establish that they were the victims of

                                  11   “commercial sex trafficking” based on the definition of the term “commercial sex act” in Section

                                  12   1591(e)(3). 2013 WL 6816174, at *16 (citing 18 U.S.C. § 1591(e)(3) (defining “commercial sex
Northern District of California
 United States District Court




                                  13   act” as “any sex act, on account of which anything of value is given to or received by any

                                  14   person.”)). Like the court in Geiss, the court in Kolbek found that to establish sex trafficking,

                                  15   there “needs to be a causal relationship between the sex act and an exchange of an item of value.”

                                  16   Id. Yet the only alleged financial benefit any of the defendants received was payment of the

                                  17   victim’s living expenses by the perpetrator when they were on out-of-state trips. Id. The court

                                  18   concluded that these payments were not causally related to the sexual abuse and therefore did not

                                  19   establish commercial sex trafficking. Id. In contrast to the facts of Kolbek, the benefit Twitter is

                                  20   alleged to have received here was the result of the proliferation of retweets and large number of

                                  21   account users who viewed the Videos, as discussed above. Moreover, Twitter conceded at oral

                                  22   argument that the tweeting and retweeting of child pornography is a “commercial sex act” under

                                  23   the TVPRA.

                                  24          Therefore, the Court concludes that Plaintiffs’ have adequately alleged receipt of a benefit

                                  25   for the purposes of their claim for beneficiary liability.

                                  26                    c. Knew or Should Have Known the Venture Was Engaged in Trafficking
                                  27          While Twitter need not have actual knowledge of the sex trafficking in order to have

                                  28   participated in the sex trafficking venture for the purposes of Section 1595, Plaintiffs must allege
                                                                                          46
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 47 of 56




                                   1   at least that Twitter knew or should have known that Plaintiffs were the victims of sex trafficking

                                   2   at the hands of users who posted the content on Twitter. See B.M., 2020 WL 4368214, at *5.

                                   3   Twitter contends it had no way of knowing that the Videos might have been evidence of

                                   4   commercial sex trafficking, but this argument is hard to square with Plaintiffs’ allegations that

                                   5   they alerted Twitter that the Videos were created under threat when Plaintiffs were children and

                                   6   provided evidence of John Doe #1’s age in response to Twitter’s request for further information.

                                   7   Plaintiffs also allege that other Twitter users used the word “twinks” to describe the children in the

                                   8   Videos, which was “another indication that Plaintiffs were minors, and that this fact was evident

                                   9   from their appearance in the Videos. FAC ¶ 37. According to FAC, that term is used to describe

                                  10   “young boys or men” with “certain boyish characteristics such as ‘little to no body or facial hair; a

                                  11   slim to average build; and a youthful appearance.’ ” Id. (quoting Wikipedia). Therefore, the

                                  12   Court concludes this requirement is sufficiently alleged.
Northern District of California
 United States District Court




                                  13             ***

                                  14             In sum, the Court finds that Plaintiffs have stated a claim for civil liability under the

                                  15   TVPRA on the basis of beneficiary liability and that the claim falls within the exemption to

                                  16   Section 230 immunity created by FOSTA.

                                  17        C.      Whether the FOSTA Exemption is Limited to Claims Asserted under Sections
                                                    1591 and 1595
                                  18
                                                 Before addressing Plaintiffs’ remaining claims, the Court addresses Twitter’s argument
                                  19
                                       that when Congress enacted FOSTA, it intended to exempt from Section 230 immunity only
                                  20
                                       claims asserted under Sections 1591 and 1595. This was the conclusion of the court in Kik, which
                                  21
                                       found that the “plain language of [FOSTA] removes immunity only for conduct that violates 18
                                  22
                                       U.S.C. § 1591.” 482 F. Supp. 3d at 1249. Similarly, the court in M. L. v. Craigslist Inc., held that
                                  23
                                       because “FOSTA contains no language about whether it amends the CDA to preclude immunity
                                  24
                                       for state law civil actions” it exempts Section 1595 claims but not state law claims. No. C19-6153
                                  25
                                       BHS-TLF, 2020 WL 6434845, at *9 (W.D. Wash. Apr. 17, 2020), report and recommendation
                                  26
                                       adopted, No. C19-6153 BHS-TLF, 2020 WL 5494903 (W.D. Wash. Sept. 11, 2020). In J. B. v.
                                  27
                                       G6 Hosp., LLC, Judge Gilliam reached the same conclusion based on the plain language of
                                  28
                                                                                            47
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 48 of 56




                                   1   FOSTA and further addressed the legislative history, concluding that even if it were appropriate to

                                   2   look beyond the words of the statute to discern Congress’s intent, “it is not clear that Congress

                                   3   was concerned specifically with permitting civil claims under state law.” No. 19-CV-07848-HSG,

                                   4   2020 WL 4901196, at *6 (N.D. Cal. Aug. 20, 2020). The Court agrees that based on the plain

                                   5   language of FOSTA, it exempts only claims under Sections 1595 and 1591. Therefore, to the

                                   6   extent that Plaintiffs’ remaining claims fall within the ambit of Section 230 immunity, FOSTA

                                   7   does not exempt Twitter from immunity as to those claims.

                                   8        D.      Claim Three (18 U.S.C. §§ 2258A and 2258B)

                                   9             Section 2258A establishes a duty on the part of electronic communication service

                                  10   providers to report to the National Center for Missing & Exploited Children (“NCMEC”) “facts or

                                  11   circumstances from which there is an apparent violation of section 2251, 2251A, 2252, 2252A,

                                  12   2252B, or 2260 that involves child pornography.” 18 U.S.C. § 2258A; see also 18 U.S.C. §
Northern District of California
 United States District Court




                                  13   2258E (defining “provider”, “NCMEC”). Section 2552A, in turn, makes it a criminal offense to,

                                  14   inter alia, knowingly mail or transport, receive, distribute or reproduce child pornography. (As

                                  15   discussed above, Claim Four is based, in part, on Twitter’s alleged violation of that provision.)

                                  16   Section 2258B bars the imposition of liability on a provider in connection with its performance of

                                  17   the duty established under Section 2258A except where the provider “(1) engaged in intentional

                                  18   misconduct; or (2) acted, or failed to act-- (A) with actual malice; (B) with reckless disregard to a

                                  19   substantial risk of causing physical injury without legal justification; or (C) for a purpose

                                  20   unrelated to the performance of any responsibility or function under [Section 2258B], sections

                                  21   2258A, 2258C, 2702, or 2703.” 18 U.S.C. § 2258B.

                                  22             Although Section 2258A establishes a duty to report under criminal law, that section does

                                  23   not purport to establish a private right of action. Rather, it provides that “knowing and willful

                                  24   failure” to make a report will result in the imposition of fines on the provider of up to $300,000.

                                  25   See 18 U.S.C. 2258A(e). Section 2258B creates a safe harbor that prohibits the imposition of

                                  26   criminal or civil liability based on failure to report unless the failure was the result of intentional

                                  27   or reckless conduct. Based on their plain language, neither of these provisions reflects a clear

                                  28   intent on the part of Congress to establish a private right of action to enforce the reporting
                                                                                          48
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 49 of 56




                                   1   requirement found in Section 2258A. See Abcarian v. Levine, 972 F.3d 1019, 1025 (9th Cir. 2020

                                   2   (“a cause of action may now be recognized under a statute only where the language Congress used

                                   3   displays an intent to create not just a private right but also a private remedy.” ) (internal quotation

                                   4   and citation omitted). Nor have Plaintiffs pointed to any authority suggesting that there is private

                                   5   right of action under Section 2258A. For this reason, the Court concludes that Plaintiffs’ claim

                                   6   under this section fails to state a claim and does not reach the question of immunity under CDA §

                                   7   230.

                                   8
                                              E.      Claim Four (Personal Injuries Related To Sex Trafficking And Receipt And
                                   9                  Distribution Of Child Pornography Under 18 U.S.C. §§ 2252A, and 2255)7
                                  10               Section 2255 creates a civil remedy for violations of certain sections of the criminal code,

                                  11   including Sections 2252A, providing as follows:

                                  12                      (a) In general. Any person who, while a minor, was a victim of a
Northern District of California
 United States District Court




                                                              violation of section 1589, 1590, 1591, 2241(c), 2242, 2243, 2251,
                                  13                          2251A, 2252, 2252A, 2260, 2421, 2422, or 2423 of this title and
                                                              who suffers personal injury as a result of such violation,
                                  14                          regardless of whether the injury occurred while such person was
                                                              a minor, may sue in any appropriate United States District Court
                                  15                          and shall recover the actual damages such person sustains or
                                                              liquidated damages in the amount of $150,000, and the cost of the
                                  16                          action, including reasonable attorney’s fees and other litigation
                                                              costs reasonably incurred. The court may also award punitive
                                  17                          damages and such other preliminary and equitable relief as the
                                                              court determines to be appropriate.
                                  18
                                  19   18 U.S.C. § 2255(a). Twitter does not argue that Plaintiffs have failed to allege a violation of

                                  20   Section 2252A but contend this claim is barred by CDA § 230 immunity. The Court agrees.

                                  21               While there is not a great deal of authority on this question, at least two courts have

                                  22   concluded that under Section 230, ICSs are immune from civil liability under 2252A and 2255.

                                  23   See Doe v. Bates, No. 5:05-CV-91-DF-CMC, 2006 WL 3813758, at *4 (E.D. Tex. Dec. 27, 2006);

                                  24   M.A. ex rel. P.K. v. Vill. Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1051 (E.D. Mo.

                                  25   2011). The Bates court relied on the reasoning in Zeran v. Am. Online, Inc., 129 F.3d 327, 329

                                  26
                                  27   7
                                         Although the FAC also relies on 18 U.S.C. § 1591 in support of Claim Four, Plaintiffs addressed
                                  28   Twitter’s argument only with respect to the alleged violation of 18 U.S.C. § 2252A. Therefore,
                                       the Court understands this claim to be based only on Sections 2252A and not on section 1591.
                                                                                        49
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 50 of 56




                                   1   (4th Cir. 1997), explaining:

                                   2                  The Zeran court . . . noted the Congressional purpose of removing
                                                      disincentives to self-regulation by internet service providers. If
                                   3                  internet service providers such as Yahoo! could be liable for
                                                      reviewing materials but ultimately deciding to allow them, they would
                                   4                  likely chose not to regulate at all. Further, even simply responding to
                                                      notices of potentially obscene materials would not be feasible because
                                   5                  the sheer number of postings on interactive computer services would
                                                      create an impossible burden in the Internet context. To the extent an
                                   6                  internet service provider actually makes choices about its content,
                                                      without immunity they would be faced with ceaseless choices of
                                   7                  suppressing controversial speech or sustaining prohibitive liability.
                                                      While the facts of a child pornography case such as this one may be
                                   8                  highly offensive, Congress has decided that the parties to be punished
                                                      and deterred are not the internet service providers but rather are those
                                   9                  who created and posted the illegal material[.]
                                  10   2006 WL 3813758, at *4 (internal quotations and citations omitted). Thus, in Bates, the court

                                  11   concluded that while the exemption in Section 230(e)(1) does not prohibit the government from

                                  12   prosecuting an ICS provider under 18 U.S.C. § 2252A (which is found in chapter 110 of Title 18,
Northern District of California
 United States District Court




                                  13   the section of Title 18 that is expressly carved out from Section 230 under subsection (e)(1)), the

                                  14   exemption does not extend to civil claims asserted under that section. Id. at *4-5; see also M.A,

                                  15   809 F. Supp. 2d at 1055 (holding that plaintiff’s claim seeking to impose civil liability on internet

                                  16   service based on alleged violation of 18 U.S.C. § 2252A was barred by Section 230 immunity).

                                  17          In Zeran, the plaintiff sued AOL based on its alleged delay in taking down offensive posts

                                  18   by an unknown third party that included the plaintiff’s telephone number and were resulting in the

                                  19   plaintiff being harassed and receiving death threats. 129 F.3d at 329. The plaintiff alleged that he

                                  20   repeatedly called AOL requesting that the posts be removed and was told that they would be, but

                                  21   that AOL failed to take them down for many days. Id. AOL asserted that it was immune from the

                                  22   plaintiff’s claims under Section 230 and the court agreed, rejecting the plaintiff’s argument that

                                  23   the fact that AOL knew about the offending posts deprived AOL of immunity. Id. at 332-33. The

                                  24   court reasoned:

                                  25                  [O]nce a computer service provider receives notice of a potentially
                                                      defamatory posting, it is thrust into the role of a traditional publisher.
                                  26                  The computer service provider must decide whether to publish, edit,
                                                      or withdraw the posting. In this respect, Zeran seeks to impose
                                  27                  liability on AOL for assuming the role for which § 230 specifically
                                                      proscribes liability—the publisher role.
                                  28
                                                                                         50
                                            Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 51 of 56




                                   1       Id.

                                   2             Plaintiffs argue that Bates was wrongly decided because Zeran involved defamatory

                                   3   speech rather than child pornography. According to Plaintiffs, unlike defamatory speech, child

                                   4   pornography “is at once contraband, beyond the covering of First Amendment speech protection,

                                   5   evidence of criminal child abuse, and an ongoing sexual crime against a child” and therefore,

                                   6   requiring ICS providers to remove pornography does not require them to exercise “traditional

                                   7   editorial functions.” Opposition at 23. While this argument has some force, it does not square

                                   8   with Ninth Circuit authority, which has found that “[t]o avoid chilling speech, Congress ‘made a

                                   9   policy choice . . . not to deter harmful online speech through the separate route of imposing tort

                                  10   liability on companies that serve as intermediaries for other parties’ potentially injurious

                                  11   messages.’ ” Gonzalez v. Google LLC, 2 F.4th 871, 886 (9th Cir. 2021) (citing Carafano v.

                                  12   Metrosplash.com, Inc., 339 F.3d 1119, 1123 (9th Cir. 2003) (quoting Zeran,129 F.3d at 330)). In
Northern District of California
 United States District Court




                                  13   Carafano, for example, the third-party content was not only defamatory but also included the

                                  14   creation of a fake profile that resulted in threats to the plaintiff and her son. 339 F.3d at 1122.

                                  15   The Ninth Circuit recognized that the plaintiff had been the victim of a “cruel and sadistic identity

                                  16   theft” but concluded, “despite the serious and utterly deplorable consequences that occurred in this

                                  17   case, . . . that Congress intended that service providers such as Matchmaker be afforded immunity

                                  18   from suit.” Id. at 1121, 1125.8

                                  19             The undersigned therefore finds the reasoning and holding of Bates and M.A. ex rel. P.K. v.

                                  20   Vill. Voice Media Holdings on this question to be in line with Ninth Circuit authority and

                                  21
                                       8
                                  22     Plaintiffs also point to CDA § 230(e)(1) in support of their argument that their claim under
                                       Section 2255 is exempt from immunity. Opposition at 24. As discussed above, that section
                                  23   provides that the immunity established under subsection (a) “shall [not] be construed to impair the
                                       enforcement of section 223 or 231 of this title, chapter 71 (relating to obscenity) or 110 (relating to
                                  24   sexual exploitation of children) of Title 18, or any other Federal criminal statute.” While Section
                                       2255, which created civil liability for certain criminal offenses, is contained in chapter 110, it was
                                  25   enacted two years after Section 230. Thus, at the time Congress enacted Section 230(e)(1), the
                                       exemption it created in that section applied only to criminal enforcement of the provisions in
                                  26   chapter 110. Further, while Plaintiffs suggest that the bill adopting section 2255, the Protection of
                                       Children from Sex Predators Act of 1998, PL 105–314, 112 Stat 2974 (1998), reflected an intent
                                  27   on the part of Congress to abrogate Section 230 immunity as to ICS providers with respect to civil
                                       claims asserted under Section 2255, they have pointed to no language in Section 2255 or any
                                  28   specific legislative history to support that conclusion. Therefore, the Court concludes that CDA §
                                       230(e)(1) does not exempt Plaintiffs’ claim under Section 2255 from immunity under Section 230.
                                                                                          51
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 52 of 56




                                   1   concludes that immunity under Section 230 is not defeated by the fact that the third-party content

                                   2   at issue is illegal child pornography. Therefore, the Court concludes that this claim fails under

                                   3   Section 230.

                                   4        F.      Plaintiffs’ State Law Claims
                                   5                  1. Claim Five (California Products Liability)
                                   6             Plaintiffs’ products liability claim is based on the theory that Twitter’s platform is

                                   7   unreasonably dangerous and therefore defective because it is designed so as to make it easy for

                                   8   child predators and sex traffickers to quickly disseminate CSAM on a wide scale while making it

                                   9   difficult to report or block the dissemination of such material. Plaintiffs attempt to avoid Section

                                  10   230 on the ground that the claim is not based on Twitter’s conduct as a publisher of information

                                  11   but instead, on a defective product, citing Lemmon v. Snap, Inc., 995 F.3d 1085, 1090 (9th Cir.

                                  12   2021) in support of their position. That case is distinguishable from the facts here, however.
Northern District of California
 United States District Court




                                  13             In Lemmon v. Snap, the plaintiffs were parents of two boys who were killed in a high-

                                  14   speed car accident where it was alleged that a speed-filter offered by the defendant’s smartphone

                                  15   application, Snapchat, played a role in the accident. 995 F.3d at 1087-90. The speed filter

                                  16   allowed Snapchat users to superimpose a filter over photos or videos captured through Snapchat

                                  17   recording their real-life speed, and it was alleged that the speed filter incentivized young drivers to

                                  18   drive at high speeds because it was suspected by Snapchat users that logging a speed of over 100

                                  19   MPH in a user video would result in “rewards” from Snapchat. Id. at 1088-89. It was further

                                  20   alleged that the defendant was aware of the danger of the speed filter because there had been a

                                  21   “series of news articles about this phenomenon; an online petition that ‘called on Snapchat to

                                  22   address its role in encouraging dangerous speeding’; at least three accidents linked to Snapchat

                                  23   users’ pursuit of high-speed snaps; and at least one other lawsuit against Snap based on these

                                  24   practices.” Id. at 1089-90.

                                  25             The plaintiffs in Lemmon brought a products liability claim based on negligent design

                                  26   against Snap, the company that owns Snapchat, and Snap asserted that it was entitled to immunity

                                  27   under Section 230. Id. at 1090. The district court agreed but the Ninth Circuit reversed, finding

                                  28   that the plaintiffs’ claims did not treat the defendant as a publisher or speaker. Id. at 1091. The
                                                                                           52
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 53 of 56




                                   1   court reasoned as follows:

                                   2                  It is . . . apparent that the Parents’ amended complaint does not seek
                                                      to hold Snap liable for its conduct as a publisher or speaker. Their
                                   3                  negligent design lawsuit treats Snap as a products manufacturer,
                                                      accusing it of negligently designing a product (Snapchat) with a
                                   4                  defect (the interplay between Snapchat’s reward system and the
                                                      Speed Filter). Thus, the duty that Snap allegedly violated “springs
                                   5                  from” its distinct capacity as a product designer. Barnes, 570 F.3d at
                                                      1107. This is further evidenced by the fact that Snap could have
                                   6                  satisfied its “alleged obligation”—to take reasonable measures to
                                                      design a product more useful than it was foreseeably dangerous—
                                   7                  without altering the content that Snapchat’s users generate.
                                                      Internet Brands, 824 F.3d at 851. Snap’s alleged duty in this case thus
                                   8                  “has nothing to do with” its editing, monitoring, or removing of the
                                                      content that its users generate through Snapchat. Id. at 852. . . . That
                                   9                  Snap allows its users to transmit user-generated content to one another
                                                      does not detract from the fact that the Parents seek to hold Snap liable
                                  10                  for its role in violating its distinct duty to design a reasonably safe
                                                      product. . . . Though publishing content is “a but-for cause of just
                                  11                  about everything” Snap is involved in, that does not mean that the
                                                      Parents’ claim, specifically, seeks to hold Snap responsible in its
                                  12                  capacity as a “publisher or speaker.”
Northern District of California
 United States District Court




                                  13   Id. at 1092 (emphasis added).

                                  14          Here, as in Lemmon, Plaintiffs’ products liability claim is based on the allegation that the

                                  15   design of the Twitter platform is unreasonably dangerous. The facts here differ, however, from

                                  16   those in Lemmon because the nature of the alleged design flaw in this case – and the harm that is

                                  17   alleged to flow from that flaw – is directly related to the posting of third-party content on Twitter.

                                  18   In particular, Plaintiffs allege that Twitter’s design, which is aimed at “enabling its users to

                                  19   disseminate information very quickly to large numbers of people” through such features as

                                  20   hashtags and algorithms, also enables “sex traffickers to distribute CSAM on a massive scale.”

                                  21   FAC ¶¶ 179-181. Conversely, they allege, Twitter is not “designed to enable its users to easily

                                  22   report CSAM, nor is it designed so that CSAM is immediately blocked pending review when

                                  23   reported.” Id. ¶ 182. Nor does Twitter “consistently deploy IP blocking, or other measures, to

                                  24   prevent users suspended by Twitter for disseminating CSAM from opening new accounts under

                                  25   different names[,]” Plaintiffs allege. These flaws, in essence, seek to impose liability on Twitter

                                  26   based on how well Twitter has designed its platform to prevent the posting of third-party content

                                  27   containing child pornography and to remove that content after it is posted. In other words, to meet

                                  28   the obligation Plaintiffs seek to impose on Twitter on this claim, Twitter would have to alter the
                                                                                         53
                                           Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 54 of 56




                                   1   content posted by its users, in contrast to the design defect alleged in Lemmon. Therefore, the

                                   2   Court concludes that Lemmon is not on point and that Plaintiffs’ products liability claim fails on

                                   3   the basis that Twitter is entitled to immunity as to that claim under Section 230 immunity.9

                                   4                  2. Claims Six through Nine (Negligence Claims)
                                   5          Twitter challenges all of Plaintiffs’ negligence claims on the grounds that it is immune

                                   6   from liability on those claims under Section 230. It further asserts that the negligence per se and

                                   7   negligent infliction of emotional distress claims (Claims Eight and Nine) are not independent

                                   8   causes of action and that the remaining negligence claims (Claims Six and Seven) fail because

                                   9   Twitter does not owe Plaintiffs any duty. The Court finds that these claims fall within the scope of

                                  10   Section 230 and therefore does not reach Twitter’s remaining arguments.

                                  11          The essence of these claims is that Twitter breached a duty to Plaintiffs – and violated

                                  12   various criminal statutes –by failing to remove the Videos after being notified of them and instead
Northern District of California
 United States District Court




                                  13   allowing them to be broadly disseminated on Twitter. These claims seek to treat Twitter as a

                                  14   publisher of information, which is prohibited under Section 230. See In re Facebook, Inc., No. 20-

                                  15   0434, 2021 WL 2603687, at *9 (Tex. June 25, 2021) (finding that negligence claims against

                                  16   Facebook based on its failure to protect plaintiffs from sex traffickers who used its platform were

                                  17   barred under Section 230). Therefore, the Court finds that Plaintiffs’ negligence claims fail under

                                  18   Section 230.

                                  19                  3. Claim Ten (Distribution of Private, Sexually Explicit Material Under Cal.
                                                         Civ. Code section 1708.85)
                                  20
                                              California Civil Code section 1708.85(a) provides:
                                  21
                                                       A private cause of action lies against a person who intentionally
                                  22                   distributes by any means a photograph, film, videotape, recording, or
                                                       any other reproduction of another, without the other's consent, if (1)
                                  23                   the person knew that the other person had a reasonable expectation
                                                       that the material would remain private, (2) the distributed material
                                  24                   exposes an intimate body part of the other person, or shows the other
                                                       person engaging in an act of intercourse, oral copulation, sodomy, or
                                  25                   other act of sexual penetration, and (3) the other person suffers
                                                       general or special damages as described in Section 48a.
                                  26
                                  27

                                  28
                                       9
                                        The Court assumes without deciding that Plaintiffs’ products liability claim is otherwise
                                       adequately alleged.
                                                                                     54
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 55 of 56




                                   1   Cal. Civ. Code section 1708.85(a). Section 1708.85 exempts from liability, however, a “person

                                   2   distributing material under subdivision (a)” where “[t]he distributed material was previously

                                   3   distributed by another person.” Cal. Civ. Code section 1708.85(c)(6). Based on the plain

                                   4   language of these provisions, the Court concludes Plaintiffs have failed to state a claim.

                                   5          Liability under section 1708.85(a) requires that Twitter intentionally distributed the

                                   6   Videos. Even assuming that Twitter’s conduct amounted to intentional distribution once it was

                                   7   put on notice of the Videos, the allegations in the FAC make clear that at that point these Videos

                                   8   had already been posted by “another person,” namely, the owners of the user handles

                                   9   @StraightBross and @fitmalesblog. See FAC ¶¶ 89, 91, 99. Plaintiffs have not cited any contrary

                                  10   authority or even addressed Twitter’s argument in their Opposition. Therefore, the Court

                                  11   concludes that Plaintiffs fail to state a claim under section 1708.85(a). Further, to the extent that

                                  12   this claim seeks to hold Twitter liable for failing to remove third-party content from its platform,
Northern District of California
 United States District Court




                                  13   the Court concludes that the claim is barred under CDA § 230 because it treats Twitter as a

                                  14   publisher.

                                  15                4. Claim Eleven (Intrusion Into Private Affairs)
                                  16          The tort of intrusion into private affairs has two elements: “(1) intrusion into a private

                                  17   place, conversation or matter, (2) in a manner highly offensive to a reasonable person.” Shulman v.

                                  18   Grp. W Prods., Inc., 18 Cal. 4th 200, 231 (1998), as modified on denial of reh'g (July 29, 1998).

                                  19   Twitter does not argue in the Motion that Plaintiffs fail to state a claim for intrusion into private

                                  20   affairs and therefore, the Court assumes that Plaintiffs adequately allege such a claim.

                                  21   Nonetheless, the basis for this claim is Twitter’s “role as a ‘republisher’ of material posted by a

                                  22   third party,” and therefore, the claim is barred by CDA § 230. Caraccioli v. Facebook, Inc., 700

                                  23   F. App’x 588, 590 (9th Cir. 2017) (holding that claim against Facebook for intrusion into private

                                  24   affairs based on Facebook’s refusal to remove private photos and videos of the plaintiff from

                                  25   Facebook was barred under Section 230).

                                  26                5. Claim Twelve (Invasion of Privacy Under California Constitution)
                                  27          To establish an invasion of privacy claim under the California Constitution, a plaintiff

                                  28   must demonstrate three elements: “(1) a legally protected privacy interest; (2) a reasonable
                                                                                         55
                                         Case 3:21-cv-00485-JCS Document 69 Filed 08/19/21 Page 56 of 56




                                   1   expectation of privacy in the circumstances; and (3) conduct by defendant constituting a serious

                                   2   invasion of privacy.” Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal.4th 1, 39–40 (1994). Again,

                                   3   Twitter has not argued that Plaintiffs fail to state a claim as to this claim and the Court assumes

                                   4   that their claim is sufficiently alleged, but like the claim for intrusion into private affairs, this

                                   5   claim is based on Twitter’s role as a “republisher” of third-party content and therefore is barred

                                   6   under CDA § 230.

                                   7                 6. Claim Thirteen (UCL Claim)
                                   8           Twitter asserts that Plaintiffs do not have standing to assert their UCL claim and that they

                                   9   fail to state a claim because they have not alleged any statutory violation or, to the extent the claim

                                  10   is based on alleged misrepresentations by Twitter, any reliance on those misrepresentations. It

                                  11   also contends the claim is barred by CDA § 230. The Court assumes without deciding that

                                  12   Plaintiffs have adequately alleged standing. It also finds that Plaintiffs have adequately alleged an
Northern District of California
 United States District Court




                                  13   “unlawful” practice under the UCL for the same reasons it finds that Plaintiffs have stated a claim

                                  14   for beneficiary liability under Section 1595 and 1591(a)(2). The gravamen of the UCL claim,

                                  15   however, is that Twitter engaged in an unlawful and unfair practice by failing to ensure that the

                                  16   Videos were blocked from Twitter or at least, removed promptly. As such, this claim seeks to

                                  17   impose liability on Twitter as a publisher of third-party content and is therefore barred by Section

                                  18   230.

                                  19   IV.     CONCLUSION
                                  20           For the reasons stated below, the Motion is DENIED as to Plaintiffs’ TVPRA claim based

                                  21   on beneficiary liability (Claim Two). The Motion is GRANTED as to Plaintiffs’ remaining

                                  22   claims, which are dismissed with prejudice.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: August 19, 2021

                                  26                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  27                                                      Chief Magistrate Judge
                                  28
                                                                                           56
